Exhibit 10.3


CODESMART HOLDINGS, INC.
 

--------------------------------------------------------------------------------

 
2013 STOCK INCENTIVE PLAN
 

--------------------------------------------------------------------------------

 
ARTICLE I


PURPOSE


The purpose of this Plan is to enhance the profitability and value of the
Company for the benefit of its stockholders by enabling the Company to offer
Eligible Employees, Consultants and Non-Employee Directors cash and stock-based
incentives in the Company to attract, retain and reward such individuals and
strengthen the mutuality of interests between such individuals and the Company’s
stockholders.
 
ARTICLE II

DEFINITIONS
 
For purposes of this Plan, the following terms shall have the following
meanings:
 
2.1   “Acquisition Event” means a merger or consolidation in which the Company
is not the surviving entity, any transaction that results in the acquisition of
all or substantially all of the Company’s outstanding Common Stock by a single
person or entity or by a group of persons and/or entities acting in concert, or
the sale or transfer of all or substantially all of the Company’s assets.
 
2.2   “Affiliate” means each of the following: (a) any Subsidiary; (b) any
Parent; (c) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) which is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company; (d) any corporation,
trade or business (including, without limitation, a partnership or limited
liability company) which directly or indirectly controls 50% or more (whether by
ownership of stock, assets or an equivalent ownership interest or voting
interest) of the Company; and (e) any other entity in which the Company or any
of its Affiliates has a material equity interest and which is designated as an
“Affiliate” by resolution of the Committee; provided that the Common Stock
subject to any Award constitutes “service recipient stock” for purposes of
Section 409A of the Code or otherwise does not subject the Award to Section 409A
of the Code. For purposes of this Plan, the Company’s current and future
Affiliate, shall each be deemed an “Affiliate” of the Company.
 
2.3    “Appreciation Award” means any Award under this Plan of any Stock Option,
Stock Appreciation Right or Other Stock-Based Award, provided that such Other
Stock-Based Award is based on the appreciation in value of a share of Common
Stock in excess of an amount equal to at least the Fair Market Value of the
Common Stock on the date such Other Stock-Based Award is granted.
 
2.4   “Award” means any award under this Plan of any Stock Option, Stock
Appreciation Right, Restricted Stock, Performance Share, Other Stock-Based Award
or Performance-Based Cash Awards. All Awards shall be granted by, confirmed by,
and subject to the terms of, a written agreement executed by the Company and the
Participant.
 
 
1

--------------------------------------------------------------------------------

 
 
2.5    “Board” means the Board of Directors of the Company.
 
2.6   “Cause” means with respect to a Participant’s Termination of Employment or
Termination of Consultancy from and after the date hereof, the following: (a) in
the case where there is no employment agreement, consulting agreement, change in
control agreement or similar agreement in effect between the Company or an
Affiliate and the Participant at the time of the grant of the Award (or where
there is such an agreement but it does not define “cause” (or words of like
import)), termination due to: (i) a Participant’s conviction of, or plea of
guilty or nolo contendere to, a felony; (ii) perpetration by a Participant of an
illegal act, or fraud which could cause significant economic injury to the
Company; (iii) continuing willful and deliberate failure by the Participant to
perform the Participant’s duties in any material respect, provided that the
Participant is given notice and an opportunity to effectuate a cure as
determined by the Committee; or (iv) a Participant’s willful misconduct with
regard to the Company that could have a material adverse effect on the Company;
or (b) in the case where there is an employment agreement, consulting agreement,
change in control agreement or similar agreement in effect between the Company
or an Affiliate and the Participant at the time of the grant of the Award that
defines “cause” (or words of like import), “cause” as defined under such
agreement; provided, however, that with regard to any agreement under which the
definition of “cause” only applies on occurrence of a change in control, such
definition of “cause” shall not apply until a change in control actually takes
place and then only with regard to a termination thereafter. With respect to a
Participant’s Termination of Directorship, “cause” means an act or failure to
act that constitutes cause for removal of a director under applicable Florida
law.
 
2.7   “Change in Control” has the meaning set forth in Section 13.2.
 
2.8    “Change in Control Price” has the meaning set forth in Section 13.1.
 
2.9    “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to any section of the Code shall also be a reference to any successor provision
and any Treasury Regulation promulgated thereunder.
 
2.10         “Committee” means: (a) with respect to the application of this Plan
to Eligible Employees and Consultants, a committee or subcommittee of the Board
appointed from time to time by the Board, which committee or subcommittee shall
consist of two or more non-employee directors, each of whom shall be (i) a
“non-employee director” as defined in Rule 16b-3; (ii) to the extent required by
Section 162(m) of the Code, an “outside director” as defined under Section
162(m) of the Code; and (iii) an “independent director” for purposes of the
applicable stock exchange rules; and (b) with respect to the application of this
Plan to Non-Employee Directors, the Board. To the extent that no Committee
exists that has the authority to administer this Plan, the functions of the
Committee shall be exercised by the Board. If for any reason the appointed
Committee does not meet the requirements of Rule 16b-3 or Section 162(m) of the
Code, such noncompliance shall not affect the validity of Awards, grants,
interpretations or other actions of the Committee.
 
2.11         “Common Stock” means the common stock, $0.0001 par value per share,
of the Company.
 
2.12         “Company” means CodeSmart Holdings, Inc., a Florida corporation,
and its successors by operation of law.
 
2.13         “Consultant” means any individual or entity who provides bona fide
consulting or advisory services to the Company or its Affiliates pursuant to a
written agreement, which are not in connection with the offer and sale of
securities in a capital-raising transaction.
 
 
2

--------------------------------------------------------------------------------

 
 
2.14         “Disability” means with respect to a Participant’s Termination, a
permanent and total disability as defined in Section 22(e)(3) of the Code. A
Disability shall only be deemed to occur at the time of the determination by the
Committee of the Disability. Notwithstanding the foregoing, for Awards that are
subject to Section 409A of the Code, Disability shall mean that a Participant is
disabled under Section 409A(a)(2)(C)(i) or (ii) of the Code.
 
2.15         “Effective Date” means the effective date of this Plan as defined
in Article XVII.
 
2.16         “Eligible Employees” means each employee of the Company or an
Affiliate.
 
2.17         “Exchange Act” means the Securities Exchange Act of 1934, as
amended. Any references to any section of the Exchange Act shall also be a
reference to any successor provision.
 
2.18         “Fair Market Value” means, unless otherwise required by any
applicable provision of the Code or any regulations issued thereunder, as of any
date and except as provided below, the last sales price reported for the Common
Stock on the applicable date: (a) as reported on the principal national
securities exchange in the United States on which it is then traded, or (b) if
the Common Stock is not traded, listed or otherwise reported or quoted, the
Committee shall determine in good faith the Fair Market Value in whatever manner
it considers appropriate taking into account the requirements of Section 409A of
the Code. For purposes of the grant of any Award, the applicable date shall be
the trading day immediately prior to the date on which the Award is granted. For
purposes of the exercise of any Award, the applicable date shall be the date a
notice of exercise is received by the Committee or, if not a day on which the
applicable market is open, the next day that it is open.
 
2.19         “Family Member” means “family member” as defined in Section A.1.(5)
of the general instructions of Form S-8.
 
2.20         “GAAP” has the meaning set forth in Section 11.2(c)(ii).
 
2.21         “Incentive Stock Option” means any Stock Option awarded to an
Eligible Employee of the Company, its Subsidiaries and its Parent (if any) under
this Plan intended to be and designated as an “Incentive Stock Option” within
the meaning of Section 422 of the Code.
 
2.22         “Non-Employee Director” means a director of the Company who is not
an active employee of the Company or an Affiliate.
 
2.23         “Non-Qualified Stock Option” means any Stock Option awarded under
this Plan that is not an Incentive Stock Option.
 
2.24         “Other Stock-Based Award” means an Award under Article X of this
Plan that is valued in whole or in part by reference to, or is payable in or
otherwise based on, Common Stock, including, without limitation, a restricted
stock unit or an Award valued by reference to an Affiliate.
 
2.25         “Parent” means any parent corporation of the Company within the
meaning of Section 424(e) of the Code.
 
2.26         “Participant” means an Eligible Employee, Non-Employee Director or
Consultant to whom an Award has been granted pursuant to this Plan.
 
 
3

--------------------------------------------------------------------------------

 
 
2.27         “Performance Goals” means, for purposes of the grant or vesting of
Awards of Restricted Stock, Other Stock-Based Awards, Performance Shares and/or
Performance-Based Cash Awards, each intended to be “performance-based” under
Section 162(m) of the Code, shall be based on the attainment of certain target
levels of, or a specified increase or decrease (as applicable) of the
performance goals established by the Committee.
 
2.28         “Performance-Based Cash Award” means a cash Award under Article XI
of this Plan that is payable or otherwise based on the attainment of certain
pre-established performance goals during a Performance Period.
 
2.29         “Performance Period” means the duration of the period during which
receipt of an Award is subject to the satisfaction of performance criteria, such
period as determined by the Committee in its sole discretion.
 
2.30         “Performance Share” means an Award made pursuant to Article IX of
this Plan of the right to receive Common Stock or cash of an equivalent value at
the end of a specified Performance Period.
 
2.31         “Person” means any individual, corporation, partnership, limited
liability company, firm, joint venture, association, joint-stock company, trust,
incorporated organization, governmental or regulatory or other entity.
 
2.32         “Plan” means this CodeSmart Holdings, Inc. 2013 Stock Incentive
Plan, as amended from time to time.
 
2.33         “Reference Stock Option” has the meaning set forth in Section 7.1.
 
2.34         “Restricted Stock” means an Award of shares of Common Stock under
this Plan that is subject to restrictions under Article VIII.
 
2.35         “Restriction Period” has the meaning set forth in Subsection
8.3(a).
 
2.36         “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange
Act as then in effect or any successor provision.
 
2.37         “Section 162(m) of the Code” means the exception for
performance-based compensation under Section 162(m) of the Code and any
applicable Treasury regulations thereunder.
 
2.38         “Section 409A of the Code” means the nonqualified deferred
compensation rules under Section 409A of the Code and any applicable Treasury
regulations thereunder.
 
2.39         “Securities Act” means the Securities Act of 1933, as amended and
all rules and regulations promulgated thereunder. Any reference to any section
of the Securities Act shall also be a reference to any successor provision.
 
 
4

--------------------------------------------------------------------------------

 
 
2.40         “Stock Appreciation Right” means the right pursuant to an Award
granted under Article VII. A Tandem Stock Appreciation Right shall mean the
right to surrender to the Company all (or a portion) of a Stock Option in
exchange for cash or a number of shares of Common Stock (as determined by the
Committee, in its sole discretion, on the date of grant) equal to the difference
between (a) the Fair Market Value on the date such Stock Option (or such portion
thereof) is surrendered, of the Common Stock covered by such Stock Option (or
such portion thereof), and (b) the aggregate exercise price of such Stock Option
(or such portion thereof). A Non-Tandem Stock Appreciation Right shall mean the
right to receive cash or a number of shares of Common Stock (as determined by
the Committee, in its sole discretion, on the date of grant) equal to the
difference between (i) the Fair Market Value of a share of Common Stock on the
date such right is exercised, and (ii) the aggregate exercise price of such
right, otherwise than on surrender of a Stock Option.
 
2.41         “Stock Option” or “Option” means any option to purchase shares of
Common Stock granted to Eligible Employees, Non-Employee Directors or
Consultants granted pursuant to Article VI.
 
2.42         “Subsidiary” means any subsidiary corporation of the Company within
the meaning of Section 424(f) of the Code.
 
2.43         “Ten Percent Stockholder” means a person owning stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Company, its Subsidiaries or its Parent.
 
2.44         “Termination” means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable.
 
2.45         “Termination of Consultancy” means: (a) that the Consultant is no
longer acting as a consultant to the Company or an Affiliate; or (b) when an
entity which is retaining a Participant as a Consultant ceases to be an
Affiliate unless the Participant otherwise is, or thereupon becomes, a
Consultant to the Company or another Affiliate at the time the entity ceases to
be an Affiliate. In the event that a Consultant becomes an Eligible Employee or
a Non-Employee Director upon the termination of his or her consultancy, unless
otherwise determined by the Committee, in its sole discretion, no Termination of
Consultancy shall be deemed to occur until such time as such Consultant is no
longer a Consultant, an Eligible Employee or a Non-Employee Director.
Notwithstanding the foregoing, the Committee may, in its sole discretion,
otherwise define Termination of Consultancy in the Award agreement or, if no
rights of a Participant are reduced, may otherwise define Termination of
Consultancy thereafter.
 
2.46         “Termination of Directorship” means that the Non-Employee Director
has ceased to be a director of the Company; except that if a Non-Employee
Director becomes an Eligible Employee or a Consultant upon the termination of
his or her directorship, his or her ceasing to be a director of the Company
shall not be treated as a Termination of Directorship unless and until the
Participant has a Termination of Employment or Termination of Consultancy, as
the case may be.
 
2.47         “Termination of Employment” means: (a) a termination of employment
(for reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (b) when an
entity which is employing a Participant ceases to be an Affiliate, unless the
Participant otherwise is, or thereupon becomes, employed by the Company or
another Affiliate at the time the entity ceases to be an Affiliate. In the event
that an Eligible Employee becomes a Consultant or a Non-Employee Director upon
the termination of his or her employment, unless otherwise determined by the
Committee, in its sole discretion, no Termination of Employment shall be deemed
to occur until such time as such Eligible Employee is no longer an Eligible
Employee, a Consultant or a Non-Employee Director. Notwithstanding the
foregoing, the Committee may, in its sole discretion, otherwise define
Termination of Employment in the Award agreement or, if no rights of a
Participant are reduced, may otherwise define Termination of Employment
thereafter.
 
2.48         “Transfer” means: (a) when used as a noun, any direct or indirect
transfer, sale, assignment, pledge, hypothecation, encumbrance or other
disposition (including the issuance of equity in a Person), whether for value or
no value and whether voluntary or involuntary (including by operation of law),
and (b) when used as a verb, to directly or indirectly transfer, sell, assign,
pledge, encumber, charge, hypothecate or otherwise dispose of (including the
issuance of equity in a Person) whether for value or for no value and whether
voluntarily or involuntarily (including by operation of law). “Transferred” and
“Transferrable” shall have a correlative meaning.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
ADMINISTRATION
 
3.1            The Committee. The Plan shall be administered and interpreted by
the Committee.
 
3.2           Grants of Awards. The Committee shall have full authority to
grant, pursuant to the terms of this Plan, to Eligible Employees, Consultants
and Non-Employee Directors: (i) Stock Options, (ii) Stock Appreciation Rights,
(iii) Restricted Stock, (iv) Performance Shares; (v) Other Stock-Based Awards,
and (vi) Performance-Based Cash Awards. In particular, the Committee shall have
the authority:
 
 
(a)
to select the Eligible Employees, Consultants and Non-Employee Directors to whom
Awards may from time to time be granted hereunder;
     
 
(b)
to determine whether and to what extent Awards, or any combination thereof, are
to be granted hereunder to one or more Eligible Employees, Consultants or
Non-Employee Directors;
     
 
(c)
to determine the number of shares of Common Stock to be covered by each Award
granted hereunder;
     
 
(d)
to determine the terms and conditions, not inconsistent with the terms of this
Plan, of any Award granted hereunder (including, but not limited to, the
exercise or purchase price (if any), any restriction or limitation, any vesting
schedule or acceleration thereof, or any forfeiture restrictions or waiver
thereof, regarding any Award and the shares of Common Stock relating thereto,
based on such factors, if any, as the Committee shall determine, in its sole
discretion);
     
 
(e)
to determine whether, to what extent and under what circumstances grants of
Options and other Awards under this Plan are to operate on a tandem basis and/or
in conjunction with or apart from other awards made by the Company outside of
this Plan;
     
 
(f)
to determine whether and under what circumstances a Stock Option may be settled
in cash, Common Stock and/or Restricted Stock under Section 6.3(d);
     
 
(g)
to determine whether, to what extent and under what circumstances Common Stock
and other amounts payable with respect to an Award under this Plan shall be
deferred either automatically or at the election of the Participant in any case,
subject to, and in accordance with, Section 409A of the Code;
     
 
(h)
to determine whether a Stock Option is an Incentive Stock Option or
Non-Qualified Stock Option; and
     
 
(i)
to determine whether to require a Participant, as a condition of the granting of
any Award, to not sell or otherwise dispose of shares acquired pursuant to the
exercise of an Award for a period of time as determined by the Committee, in its
sole discretion, following the date of the acquisition of such Award.

 
 
6

--------------------------------------------------------------------------------

 
 
3.3            Guidelines. Subject to Article XIV hereof, the Committee shall,
in its sole discretion, have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing this Plan and perform
all acts, including the delegation of its responsibilities (to the extent
permitted by applicable law and applicable stock exchange rules), as it shall,
from time to time, deem advisable; to construe and interpret the terms and
provisions of this Plan and any Award issued under this Plan (and any agreements
relating thereto); and to otherwise supervise the administration of this Plan.
The Committee may, in its sole discretion, correct any defect, supply any
omission or reconcile any inconsistency in this Plan or in any agreement
relating thereto in the manner and to the extent it shall deem necessary to
effectuate the purpose and intent of this Plan. The Committee may, in its sole
discretion, adopt special guidelines and provisions for persons who are residing
in or employed in, or subject to, the taxes of, any domestic or foreign
jurisdictions to comply with applicable tax and securities laws of such domestic
or foreign jurisdictions. This Plan is intended to comply with the applicable
requirements of Rule 16b-3 and with respect to Awards intended to be
“performance-based,” the applicable provisions of Section 162(m) of the Code,
and this Plan shall be limited, construed and interpreted in a manner so as to
comply therewith.
 
3.4            Decisions Final. Any decision, interpretation or other action
made or taken in good faith by or at the direction of the Company, the Board or
the Committee (or any of its members) arising out of or in connection with this
Plan shall be within the absolute discretion of all and each of them, as the
case may be, and shall be final, binding and conclusive on the Company and all
employees and Participants and their respective heirs, executors,
administrators, successors and assigns.
 
3.5           Procedures. If the Committee is appointed, the Board shall
designate one of the members of the Committee as chairman and the Committee
shall hold meetings, subject to the By-Laws of the Company, at such times and
places as it shall deem advisable, including, without limitation, by telephone
conference or by written consent to the extent permitted by applicable law. A
majority of the Committee members shall constitute a quorum. All determinations
of the Committee shall be made by a majority of its members. Any decision or
determination reduced to writing and signed by all the Committee members in
accordance with the By-Laws of the Company shall be fully effective as if it had
been made by a vote at a meeting duly called and held. The Committee shall keep
minutes of its meetings and shall make such rules and regulations for the
conduct of its business as it shall deem advisable.
 
3.6           Designation of Consultants/Liability.
 
 
(a)
The Committee may, in its sole discretion, designate employees of the Company
and professional advisors to assist the Committee in the administration of this
Plan and (to the extent permitted by applicable law and applicable exchange
rules) may grant authority to officers to grant Awards and/or execute agreements
or other documents on behalf of the Committee.
     
 
(b)
The Committee may, in its sole discretion, employ such legal counsel,
consultants and agents as it may deem desirable for the administration of this
Plan and may rely upon any opinion received from any such counsel or consultant
and any computation received from any such consultant or agent. Expenses
incurred by the Committee or the Board in the engagement of any such counsel,
consultant or agent shall be paid by the Company. The Committee, its members and
any person designated pursuant to sub-section (a) above shall not be liable for
any action or determination made in good faith with respect to this Plan. To the
maximum extent permitted by applicable law, no officer of the Company or member
or former member of the Committee or of the Board shall be liable for any action
or determination made in good faith with respect to this Plan or any Award
granted under it.

 
 
7

--------------------------------------------------------------------------------

 
 
3.7           Indemnification. To the maximum extent permitted by applicable law
and the Articles of Incorporation and By-Laws of the Company and to the extent
not covered by insurance directly insuring such person, each officer or employee
of the Company or any Affiliate and member or former member of the Committee or
the Board shall be indemnified and held harmless by the Company against any cost
or expense (including reasonable fees of counsel reasonably acceptable to the
Committee) or liability (including any sum paid in settlement of a claim with
the approval of the Committee), and advanced amounts necessary to pay the
foregoing at the earliest time and to the fullest extent permitted, arising out
of any act or omission to act in connection with the administration of this
Plan, except to the extent arising out of such officer’s, employee’s, member’s
or former member’s fraud. Such indemnification shall be in addition to any
rights of indemnification the officers, employees, directors or members or
former officers, directors or members may have under applicable law or under the
Articles of Incorporation or By-Laws of the Company or any Affiliate.
Notwithstanding anything else herein, this indemnification will not apply to the
actions or determinations made by an individual with regard to Awards granted to
him or her under this Plan.
 
ARTICLE IV
 
SHARE LIMITATION
 
4.1            Shares.
 
 
(a)
General Limitations. The aggregate number of shares of Common Stock that may be
issued or used for reference purposes or with respect to which Awards may be
granted under this Plan shall not exceed 3,100,000 shares (subject to any
increase or decrease pursuant to Section 4.2), which may be either authorized
and unissued Common Stock or Common Stock held in or acquired for the treasury
of the Company or both; provided, however, that such number shall be increased
at the end of each fiscal year of the Company in the same proportion as the
issued and outstanding stock of the Company during such fiscal year; subject to
a maximum of 15% of the issued and outstanding stock of the Company. If any
Award granted under this Plan expires, terminates, is canceled or is forfeited
for any reason, the number of shares of Common Stock underlying any such Award
shall again be available for the purpose of Awards under the Plan, as provided
in this Section 4.1(a). If a Tandem Stock Appreciation Right or a Limited Stock
Appreciation Right is granted in tandem with an Option, such grant shall only
apply once against the maximum number of shares of Common Stock which may be
issued under this Plan. Notwithstanding anything herein to the contrary, other
than with respect to Incentive Stock Options, any share of Common Stock subject
to an Award that again becomes available for grant pursuant to this Section
4.1(a) shall be added back to the aggregate maximum limit.
     
 
(b)
Individual Participant Limitations.

 
(i)             The maximum number of shares of Common Stock subject to any
Award of Stock Options, Stock Appreciation Rights or shares of Restricted Stock
for which the grant of such Award or the lapse of the relevant Restriction
Period is subject to the attainment of Performance Goals in accordance with
Section 8.3(a)(ii) herein which may be granted under this Plan during any fiscal
year of the Company to each Eligible Employee or Consultant shall be such number
of shares per type of Award (which shall be subject to any further increase or
decrease pursuant to Section 4.2) as determined by the Committee, provided that
the maximum number of shares of Common Stock for all types of Awards does not
exceed such number of shares as determined by the Committee (which shall be
subject to any further increase or decrease pursuant to Section 4.2) with
respect to any fiscal year of the Company. If a Tandem Stock Appreciation Right
is granted or a Limited Stock Appreciation Right is granted in tandem with a
Stock Option, it shall apply against the Eligible Employee's or Consultant's
individual share limitations for both Stock Appreciation Rights and Stock
Options.
 
 
8

--------------------------------------------------------------------------------

 
 
(ii)            The maximum number of shares of Common Stock subject to any
Award of Stock Options (other than Incentive Stock Options), Stock Appreciation
Rights, Performance Shares or Other Stock-Based Awards which may be granted
under this Plan during any fiscal year of the Company to each Non-Employee
Director shall be such number of shares per type of Award (which shall be
subject to any further increase or decrease pursuant to Section 4.2) as
determined by the Committee, provided that the maximum number of shares of
Common Stock for all types of Awards does not exceed such number of shares as
determined by the Committee (which shall be subject to any further increase or
decrease pursuant to Section 4.2) with respect to any fiscal year of the
Company. If a Tandem Stock Appreciation Right is granted or a Limited Stock
Appreciation Right is granted in tandem with a Stock Option, it shall apply
against the Non-Employee Director's individual share limitations for both Stock
Appreciation Rights and Stock Options.
 
(iii)            There are no annual individual Eligible Employee or Consultant
share limitations on Restricted Stock for which the grant of such Award or the
lapse of the relevant Restriction Period is not subject to attainment of
Performance Goals in accordance with Section 8.3(a)(ii) hereof.
 
(iv)            The maximum number of shares of Common Stock subject to any
Award of Performance Shares which may be granted under this Plan during any
fiscal year of the Company to each Eligible Employee or Consultant shall be such
number of shares (which shall be subject to any further increase or decrease
pursuant to Section 4.2) as determined by the Committee with respect to any
fiscal year of the Company. Each Performance Share shall be referenced to one
share of Common Stock and shall be charged against the available shares under
this Plan at the time the unit value measurement is converted to a referenced
number of shares of Common Stock in accordance with Section 9.1.
 
(v)            The maximum payment under any Performance-Based Cash Award
payable with respect to any fiscal year of the Company and for which the grant
of such Award is subject to the attainment of Performance Goals in accordance
with Section 11.2(c) herein which may be granted under this Plan with respect to
any fiscal year of the Company to each Eligible Employee or Consultant shall be
as determined by the Committee.
 
(vi)            The individual Participant limitations set forth in this Section
4.1(b) shall be cumulative; that is, to the extent that shares of Common Stock
for which Awards are permitted to be granted to an Eligible Employee or a
Consultant during a fiscal year are not covered by an Award to such Eligible
Employee or Consultant in a fiscal year, the number of shares of Common Stock
available for Awards to such Eligible Employee or Consultant shall automatically
increase in the subsequent fiscal years during the term of the Plan until used.
 
4.2            Changes.
 
 
(a)
The existence of this Plan and the Awards granted hereunder shall not affect in
any way the right or power of the Board or the stockholders of the Company to
make or authorize (i) any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, (ii) any merger or
consolidation of the Company or any Affiliate, (iii) any issuance of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock, (iv) the dissolution or liquidation of the Company or any Affiliate, (v)
any sale or transfer of all or part of the assets or business of the Company or
any Affiliate or (vi) any other corporate act or proceeding.

 
 
9

--------------------------------------------------------------------------------

 
 
 
(b)
Subject to the provisions of Section 4.2(d), if there shall occur any such
change in the capital structure of the Company by reason of any stock split,
reverse stock split, stock dividend, subdivision, combination or
reclassification of shares that may be issued under the Plan, any
recapitalization, any merger, any consolidation, any spin off, any
reorganization or any partial or complete liquidation, or any other corporate
transaction or event having an effect similar to any of the foregoing (a
“Section 4.2 Event”), then (i) the aggregate number and/or kind of shares that
thereafter may be issued under the Plan, (ii) the number and/or kind of shares
or other property (including cash) to be issued upon exercise of an outstanding
Award or under other Awards granted under the Plan, (iii) the purchase price
thereof, and/or (iv) the individual Participant limitations set forth in Section
4.1(b) (other than those based on cash limitations) shall be appropriately
adjusted. In addition, subject to Section 4.2(d), if there shall occur any
change in the capital structure or the business of the Company that is not a
Section 4.2 Event (an “Other Extraordinary Event”), including by reason of any
extraordinary dividend (whether cash or stock), any conversion, any adjustment,
any issuance of any class of securities convertible or exercisable into, or
exercisable for, any class of stock, or any sale or transfer of all or
substantially all the Company’s assets or business, then the Committee, in its
sole discretion, may adjust any Award and make such other adjustments to the
Plan. Any adjustment pursuant to this Section 4.2 shall be consistent with the
applicable Section 4.2 Event or the applicable Other Extraordinary Event, as the
case may be, and in such manner as the Committee may, in its sole discretion,
deem appropriate and equitable to prevent substantial dilution or enlargement of
the rights granted to, or available for, Participants under the Plan. Any such
adjustment determined by the Committee shall be final, binding and conclusive on
the Company and all Participants and their respective heirs, executors,
administrators, successors and permitted assigns. Except as expressly provided
in this Section 4.2 or in the applicable Award agreement, a Participant shall
have no rights by reason of any Section 4.2 Event or any Other Extraordinary
Event.

 
 
(c)
Fractional shares of Common Stock resulting from any adjustment in Awards
pursuant to Section 4.2(a) or (b) shall be aggregated until, and eliminated at,
the time of exercise by rounding-down for fractions less than one-half and
rounding-up for fractions equal to or greater than one-half. No cash settlements
shall be made with respect to fractional shares eliminated by rounding. Notice
of any adjustment shall be given by the Committee to each Participant whose
Award has been adjusted and such adjustment (whether or not such notice is
given) shall be effective and binding for all purposes of this Plan.
     
 
(d)
In the event of an Acquisition Event, the Committee may, in its sole discretion,
terminate all outstanding and unexercised Stock Options or Stock Appreciation
Rights or any Other Stock Based Award that provides for a Participant elected
exercise effective as of the date of the Acquisition Event, by delivering notice
of termination to each Participant at least 20 days prior to the date of
consummation of the Acquisition Event, in which case during the period from the
date on which such notice of termination is delivered to the consummation of the
Acquisition Event, each such Participant shall have the right to exercise in
full all of his or her Stock Options or Stock Appreciation Rights that are then
outstanding (without regard to any limitations on exercisability otherwise
contained in the Award agreements), but any such exercise shall be contingent on
the occurrence of the Acquisition Event, and, provided that, if the Acquisition
Event does not take place within a specified period after giving such notice for
any reason whatsoever, the notice and exercise pursuant thereto shall be null
and void.

 
 
10

--------------------------------------------------------------------------------

 
 
If an Acquisition Event occurs but the Committee does not terminate the
outstanding Awards pursuant to this Section 4.2(d), then the provisions of
Section 4.2(b) and Article XIII shall apply.
 
4.3          Minimum Purchase Price. Notwithstanding any provision of this Plan
to the contrary, if authorized but previously unissued shares of Common Stock
are issued under this Plan, such shares shall not be issued for a consideration
that is less than as permitted under applicable law.
 
ARTICLE V
 
ELIGIBILITY – GENERAL REQUIREMENTS FOR AWARDS
 
5.1          General Eligibility. All Eligible Employees, Consultants,
Non-Employee Directors and prospective employees and consultants are eligible to
be granted Awards, subject to the terms and conditions of this Plan. Eligibility
for the grant of Awards and actual participation in this Plan shall be
determined by the Committee in its sole discretion.
 
5.2          Incentive Stock Options. Notwithstanding anything herein to the
contrary, only Eligible Employees of the Company, its Subsidiaries and its
Parent (if any) are eligible to be granted Incentive Stock Options under this
Plan. Eligibility for the grant of an Incentive Stock Option and actual
participation in this Plan shall be determined by the Committee in its sole
discretion.
 
5.3          General Requirement. The vesting and exercise of Awards granted to
a prospective employee, consultant or non-employee director are conditioned upon
such individual actually becoming an Eligible Employee or Consultant, or
Non-Employee Director.
 
5.4          Minimum Vesting Requirement. Except as determined by the Committee
as evidenced in writing by an Award, no Award granted hereunder shall vest and
become exercisable prior to the first year anniversary of the date that the
Award was granted; provided, however, that the foregoing minimum vesting
requirement shall not apply in the case of the death or Disability of a
Participant or upon the occurrence of a Change in Control.
 
ARTICLE VI
 
STOCK OPTIONS
 
6.1          Options. Stock Options may be granted alone or in addition to other
Awards granted under this Plan. Each Stock Option granted under this Plan shall
be of one of two types: (a) an Incentive Stock Option or (b) a Non-Qualified
Stock Option.
 
6.2          Grants. The Committee shall, in its sole discretion, have the
authority to grant to any Eligible Employee (subject to Section 5.2) Incentive
Stock Options, Non-Qualified Stock Options, or both types of Stock Options. The
Committee shall, in its sole discretion, have the authority to grant any
Consultant or Non-Employee Director Non-Qualified Stock Options. To the extent
that any Stock Option does not qualify as an Incentive Stock Option (whether
because of its provisions or the time or manner of its exercise or otherwise),
such Stock Option or the portion thereof which does not qualify shall constitute
a separate Non-Qualified Stock Option.
 
 
11

--------------------------------------------------------------------------------

 
 
6.3           Terms of Options. Options granted under this Plan shall be subject
to the following terms and conditions and shall be in such form and contain such
additional terms and conditions, not inconsistent with the terms of this Plan,
as the Committee, in its sole discretion, shall deem desirable:
 
 
(a)
Exercise Price. The exercise price per share of Common Stock subject to a Stock
Option shall be determined by the Committee at the time of grant, provided that
the per share exercise price of a Stock Option shall not be less than 100% (or,
in the case of an Incentive Stock Option granted to a Ten Percent Stockholder,
110%) of the Fair Market Value of the Common Stock at the time of grant.
     
 
(b)
Stock Option Term. The term of each Stock Option shall be fixed by the
Committee, provided that no Stock Option shall be exercisable more than 10 years
after the date the Option is granted; and provided further that the term of an
Incentive Stock Option granted to a Ten Percent Stockholder shall not exceed
five years.
     
 
(c)
Exercisability. Stock Options shall be exercisable at such time or times and
subject to such terms and conditions or as shall be determined by the Committee
at grant. If the Committee provides, in its sole discretion, that any Stock
Option is exercisable subject to certain limitations (including, without
limitation, that such Stock Option is exercisable only in installments or within
certain time periods), the Committee may waive such limitations on the
exercisability at any time at or after grant in whole or in part (including,
without limitation, waiver of the installment exercise provisions or
acceleration of the time at which such Stock Option may be exercised), based on
such factors, if any, as the Committee shall determine, in its sole discretion.
In the event that a written employment agreement between the Company and a
Participant provides for a vesting schedule that is more favorable than the
vesting schedule provided in the form of Award agreement, the vesting schedule
in such employment agreement shall govern, provided that such agreement is in
effect on the date of grant and applicable to the specific Award.

 
 
(d)
Method of Exercise. Subject to whatever installment exercise and waiting period
provisions applicable under subsection (c) above, to the extent vested, Stock
Options may be exercised in whole or in part at any time during the Option term,
by giving written notice of exercise to the Company specifying the number of
shares of Common Stock to be purchased. Such notice shall be accompanied by
payment in full of the purchase price as follows: (i) in cash or by check, bank
draft or money order payable to the order of the Company; (ii) solely to the
extent permitted by applicable law, if the Committee authorizes, through a
procedure whereby the Participant delivers irrevocable instructions to a broker
reasonably acceptable to the Committee to deliver promptly to the Company an
amount equal to the purchase price; or (iii) on such other terms and conditions
as may be acceptable to the Committee (including, without limitation, the
relinquishment of Stock Options or by payment in full or in part in the form of
Common Stock owned by the Participant based on the Fair Market Value of the
Common Stock on the payment date as determined by the Committee, in its sole
discretion). No shares of Common Stock shall be issued until payment therefor,
as provided herein, has been made or provided for.
     
 
(e)
Non-Transferability of Options. No Stock Option shall be Transferable by the
Participant otherwise than by will or by the laws of descent and distribution,
and all Stock Options shall be exercisable, during the Participant’s lifetime,
only by the Participant. Notwithstanding the foregoing, the Committee may
determine, in its sole discretion, at the time of grant or thereafter that a
Non-Qualified Stock Option that is otherwise not Transferable pursuant to this
Section is Transferable to a Family Member in whole or in part and in such
circumstances, and under such conditions, as determined by the Committee, in its
sole discretion. A Non-Qualified Stock Option that is Transferred to a Family
Member pursuant to the preceding sentence (i) may not be subsequently
Transferred otherwise than by will or by the laws of descent and distribution
and (ii) remains subject to the terms of this Plan and the applicable Award
agreement. Any shares of Common Stock acquired upon the exercise of a
Non-Qualified Stock Option by a permissible transferee of such Non-Qualified
Stock Option or a permissible transferee pursuant to a Transfer after the
exercise of such Non-Qualified Stock Option shall be subject to the terms of
this Plan and the applicable Award agreement.

 
 
12

--------------------------------------------------------------------------------

 
 
 
(f)
Incentive Stock Option Limitations. To the extent that the aggregate Fair Market
Value (determined as of the time of grant) of the Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by an Eligible
Employee during any calendar year under this Plan and/or any other stock option
plan of the Company, any Subsidiary or any Parent exceeds $100,000, such Options
shall be treated as Non-Qualified Stock Options. Should any provision of this
Plan not be necessary in order for the Stock Options to qualify as Incentive
Stock Options, or should any additional provisions be required, the Committee
may, in its sole discretion, amend this Plan accordingly, without the necessity
of obtaining the approval of the stockholders of the Company.

 
 
(g)
Form, Modification, Extension and Renewal of Stock Options. Subject to the terms
and conditions and within the limitations of this Plan, Stock Options shall be
evidenced by such form of agreement or grant as is approved by the Committee,
and the Committee may, in its sole discretion (i) modify, extend or renew
outstanding Stock Options granted under this Plan (provided that the rights of a
Participant are not reduced without his or her consent and provided further that
such action does not subject the Stock Options to Section 409A of the Code), and
(ii) accept the surrender of outstanding Stock Options (up to the extent not
theretofore exercised) and authorize the granting of new Stock Options in
substitution therefor (to the extent not theretofore exercised). Notwithstanding
the foregoing, an outstanding Option may not be modified to reduce the exercise
price thereof nor may a new Option at a lower price be substituted for a
surrendered Option (other than adjustments or substitutions in accordance with
Section 4.2), unless such action is approved by the stockholders of the Company.
     
 
(h)
Early Exercise. The Committee may provide that a Stock Option include a
provision whereby the Participant may elect at any time before the Participant’s
Termination to exercise the Stock Option as to any part or all of the shares of
Common Stock subject to the Stock Option prior to the full vesting of the Stock
Option and such shares shall be subject to the provisions of Article VIII and
treated as Restricted Stock. Any unvested shares of Common Stock so purchased
may be subject to a repurchase option in favor of the Company or to any other
restriction the Committee determines to be appropriate.
     
 
(i)
Other Terms and Conditions. Stock Options may contain such other provisions,
which shall not be inconsistent with any of the terms of this Plan, as the
Committee shall, in its sole discretion, deem appropriate.

 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
STOCK APPRECIATION RIGHTS
 
7.1           Tandem Stock Appreciation Rights. Stock Appreciation Rights may be
granted in conjunction with all or part of any Stock Option (a “Reference Stock
Option”) granted under this Plan (“Tandem Stock Appreciation Rights”). In the
case of a Non-Qualified Stock Option, such rights may be granted either at or
after the time of the grant of such Reference Stock Option. In the case of an
Incentive Stock Option, such rights may be granted only at the time of the grant
of such Reference Stock Option.
 
7.2           Terms and Conditions of Tandem Stock Appreciation Rights. Tandem
Stock Appreciation Rights granted hereunder shall be subject to such terms and
conditions, not inconsistent with the provisions of this Plan, as shall be
determined from time to time by the Committee in its sole discretion, and the
following:
 
 
(a)
Exercise Price. The exercise price per share of Common Stock subject to a Tandem
Stock Appreciation Right shall be determined by the Committee at the time of
grant, provided that the per share exercise price of a Tandem Stock Appreciation
Right shall not be less than 100% of the Fair Market Value of the Common Stock
at the time of grant.

 
 
(b)
Term. A Tandem Stock Appreciation Right or applicable portion thereof granted
with respect to a Reference Stock Option shall terminate and no longer be
exercisable upon the termination or exercise of the Reference Stock Option,
except that, unless otherwise determined by the Committee, in its sole
discretion, at the time of grant, a Tandem Stock Appreciation Right granted with
respect to less than the full number of shares covered by the Reference Stock
Option shall not be reduced until and then only to the extent the exercise or
termination of the Reference Stock Option causes the number of shares covered by
the Tandem Stock Appreciation Right to exceed the number of shares remaining
available and unexercised under the Reference Stock Option.
     
 
(c)
Exercisability. Tandem Stock Appreciation Rights shall be exercisable only at
such time or times and to the extent that the Reference Stock Options to which
they relate shall be exercisable in accordance with the provisions of Article
VI, and shall be subject to the provisions of Section 6.3(c).
     
 
(d)
Method of Exercise. A Tandem Stock Appreciation Right may be exercised by the
Participant by surrendering the applicable portion of the Reference Stock
Option. Upon such exercise and surrender, the Participant shall be entitled to
receive an amount determined in the manner prescribed in this Section 7.2. Stock
Options which have been so surrendered, in whole or in part, shall no longer be
exercisable to the extent the related Tandem Stock Appreciation Rights have been
exercised.
     
 
(e)
Payment. Upon the exercise of a Tandem Stock Appreciation Right, a Participant
shall be entitled to receive up to, but no more than, an amount in cash or a
number of shares of Common Stock (as determined by the Committee, in its sole
discretion, on the date of grant) equal in value to the excess of the Fair
Market Value of one share of Common Stock over the Option exercise price per
share specified in the Reference Stock Option agreement, multiplied by the
number of shares in respect of which the Tandem Stock Appreciation Right shall
have been exercised.
     
 
(f)
Deemed Exercise of Reference Stock Option. Upon the exercise of a Tandem Stock
Appreciation Right, the Reference Stock Option or part thereof to which such
Stock Appreciation Right is related shall be deemed to have been exercised for
the purpose of the limitation set forth in Article IV of the Plan on the number
of shares of Common Stock to be issued under the Plan.

 
 
14

--------------------------------------------------------------------------------

 
 
 
(g)
Non-Transferability. Tandem Stock Appreciation Rights shall be Transferable only
when and to the extent that the underlying Stock Option would be Transferable
under Section 6.3(e) of the Plan.

 
7.3           Non-Tandem Stock Appreciation Rights. Non-Tandem Stock
Appreciation Rights may also be granted without reference to any Stock Options
granted under this Plan.
 
7.4           Terms and Conditions of Non-Tandem Stock Appreciation Rights.
Non-Tandem Stock Appreciation Rights granted hereunder shall be subject to such
terms and conditions, not inconsistent with the provisions of this Plan, as
shall be determined from time to time by the Committee in its sole discretion,
and the following:
 
 
(a)
Exercise Price. The exercise price per share of Common Stock subject to a
Non-Tandem Stock Appreciation Right shall be determined by the Committee at the
time of grant, provided that the per share exercise price of a Non-Tandem Stock
Appreciation Right shall not be less than 100% of the Fair Market Value of the
Common Stock at the time of grant.



 
(b)
Term. The term of each Non-Tandem Stock Appreciation Right shall be fixed by the
Committee, but shall not be greater than 10 years after the date the right is
granted.
     
 
(c)
Exercisability. Non-Tandem Stock Appreciation Rights shall be exercisable at
such time or times and subject to such terms and conditions as shall be
determined by the Committee at grant. If the Committee provides, in its
discretion, that any such right is exercisable subject to certain limitations
(including, without limitation, that it is exercisable only in installments or
within certain time periods), the Committee may waive such limitations on the
exercisability at any time at or after grant in whole or in part (including,
without limitation, waiver of the installment exercise provisions or
acceleration of the time at which such right may be exercised), based on such
factors, if any, as the Committee shall determine, in its sole discretion. In
the event that a written employment agreement between the Company and a
Participant provides for a vesting schedule that is more favorable than the
vesting schedule provided in the form of Award agreement, the vesting schedule
in such employment agreement shall govern, provided that such agreement is in
effect on the date of grant and applicable to the specific Award.
     
 
(d)
Method of Exercise. Subject to whatever installment exercise and waiting period
provisions applicable under subsection (c) above, Non-Tandem Stock Appreciation
Rights may be exercised in whole or in part at any time in accordance with the
applicable Award agreement, by giving written notice of exercise to the Company
specifying the number of Non-Tandem Stock Appreciation Rights to be exercised.
     
 
(e)
Payment. Upon the exercise of a Non-Tandem Stock Appreciation Right a
Participant shall be entitled to receive, for each right exercised, up to, but
no more than, an amount in cash or a number of shares of Common Stock (as
determined by the Committee, in its sole discretion, on the date of grant) equal
in value to the excess of the Fair Market Value of one share of Common Stock on
the date the right is exercised over the Fair Market Value of one share of
Common Stock on the date the right was awarded to the Participant.

 
 
15

--------------------------------------------------------------------------------

 
 
 
 
(f)
Non-Transferability. No Non-Tandem Stock Appreciation Rights shall be
Transferable by the Participant otherwise than by will or by the laws of descent
and distribution, and all such rights shall be exercisable, during the
Participant’s lifetime, only by the Participant.

 
7.5           Limited Stock Appreciation Rights. The Committee may, in its sole
discretion, grant Tandem and Non-Tandem Stock Appreciation Rights either as a
general Stock Appreciation Right or as a Limited Stock Appreciation Right.
Limited Stock Appreciation Rights may be exercised only upon the occurrence of a
Change in Control or such other event as the Committee may, in its sole
discretion, designate at the time of grant or thereafter. Upon the exercise of
Limited Stock Appreciation Rights, except as otherwise provided in an Award
agreement, the Participant shall receive in cash or Common Stock, as determined
by the Committee, an amount equal to the amount (a) set forth in Section 7.2(e)
with respect to Tandem Stock Appreciation Rights, or (b) set forth in Section
7.4(e) with respect to Non-Tandem Stock Appreciation Rights, as applicable.
 
ARTICLE VIII
 
RESTRICTED STOCK
 
8.1           Awards of Restricted Stock. Shares of Restricted Stock may be
issued either alone or in addition to other Awards granted under the Plan. The
Committee shall, in its sole discretion, determine the Eligible Employees,
Consultants and Non-Employee Directors, to whom, and the time or times at which,
grants of Restricted Stock shall be made, the number of shares to be awarded,
the price (if any) to be paid by the Participant (subject to Section 8.2), the
time or times within which such Awards may be subject to forfeiture, the vesting
schedule and rights to acceleration thereof, and all other terms and conditions
of the Awards. The Committee may condition the grant or vesting of Restricted
Stock upon the attainment of specified performance targets or such other factors
as the Committee may determine, in its sole discretion, including compliance
with the requirements of Section 162(m) of the Code.
 
8.2           Awards and Certificates. Eligible Employees, Consultants and
Non-Employee Directors selected to receive Restricted Stock shall not have any
rights with respect to such Award, unless and until such Participant has
delivered a fully executed copy of the agreement evidencing the Award to the
Company and has otherwise complied with the applicable terms and conditions of
such Award. Further, such Award shall be subject to the following conditions:
 
 
(a)
Purchase Price. The purchase price of Restricted Stock shall be fixed by the
Committee. Subject to Section 4.3, the purchase price for shares of Restricted
Stock may be zero to the extent permitted by applicable law, and, to the extent
not so permitted, such purchase price may not be less than par value.
     
 
(b)
Acceptance. Awards of Restricted Stock must be accepted within a period of 60
days (or such other period as the Committee may specify) after the grant date,
by executing a Restricted Stock agreement and by paying whatever price (if any)
the Committee has designated thereunder.

 
 
16

--------------------------------------------------------------------------------

 
 
 
(c)
Legend. Each Participant receiving Restricted Stock shall be issued a stock
certificate in respect of such shares of Restricted Stock, unless the Committee
elects to use another system, such as book entries by the transfer agent, as
evidencing ownership of shares of Restricted Stock. Such certificate shall be
registered in the name of such Participant, and shall, in addition to such
legends required by applicable securities laws, bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:

 
“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of CodeSmart Holdings, Inc. 2013
Stock Incentive Plan (the “Plan”) and an agreement entered into between the
registered owner and the Company dated __________. Copies of such Plan and
agreement are on file at the principal office of the Company.”
 
 
(d)
Custody. If stock certificates are issued in respect of shares of Restricted
Stock, the Committee may require that any stock certificates evidencing such
shares be held in custody by the Company until the restrictions thereon shall
have lapsed, and that, as a condition of any grant of Restricted Stock, the
Participant shall have delivered a duly signed stock power, endorsed in blank,
relating to the Common Stock covered by such Award.

 
8.3           Restrictions and Conditions. The shares of Restricted Stock
awarded pursuant to this Plan shall be subject to the following restrictions and
conditions:
 
 
(a)
Restriction Period. (1) The Participant shall not be permitted to Transfer
shares of Restricted Stock awarded under this Plan during the period or periods
set by the Committee (the “Restriction Period”) commencing on the date of such
Award, as set forth in a Restricted Stock Award agreement and such agreement
shall set forth a vesting schedule and any events which would accelerate vesting
of the shares of Restricted Stock. Within these limits, based on service,
attainment of performance goals pursuant to Section 8.3(a)(ii) below and/or such
other factors or criteria as the Committee may determine in its sole discretion,
the Committee may condition the grant or provide for the lapse of such
restrictions in installments in whole or in part, or may accelerate the vesting
of all or any part of any Restricted Stock Award and/or waive the deferral
limitations for all or any part of any Restricted Stock Award. In the event that
a written employment agreement between the Company and a Participant provides
for a vesting schedule that is more favorable than the vesting schedule provided
in the form of Award agreement, the vesting schedule in such employment
agreement shall govern, provided that such agreement is in effect on the date of
grant and applicable to the specific Award.

 
(ii)           Objective Performance Goals, Formulae or Standards. If the grant
of shares of Restricted Stock or the lapse of restrictions is based on the
attainment of Performance Goals, the Committee shall establish the Performance
Goals and the applicable vesting percentage of the Restricted Stock Award
applicable to each Participant or class of Participants in writing prior to the
beginning of the applicable fiscal year or at such later date as otherwise
determined by the Committee and while the outcome of the Performance Goals are
substantially uncertain. Such Performance Goals may incorporate provisions for
disregarding (or adjusting for) changes in accounting methods, corporate
transactions (including, without limitation, dispositions and acquisitions) and
other similar type events or circumstances. With regard to a Restricted Stock
Award that is intended to comply with Section 162(m) of the Code, to the extent
any such provision would create impermissible discretion under Section 162(m) of
the Code or otherwise violate Section 162(m) of the Code, such provision shall
be of no force or effect. The applicable Performance Goals shall be based on one
or more of the performance criteria set forth in Exhibit A hereto.
 
 
(b)
Rights as a Stockholder. Except as provided in this subsection (b) and
subsection (a) above and as otherwise determined by the Committee, the
Participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a holder of shares of Common Stock of the Company including,
without limitation, the right to receive any dividends, the right to vote such
shares and, subject to and conditioned upon the full vesting of shares of
Restricted Stock, the right to tender such shares. The Committee may, in its
sole discretion, determine at the time of grant that the payment of dividends
shall be deferred until, and conditioned upon, the expiration of the applicable
Restriction Period.

 
 
17

--------------------------------------------------------------------------------

 
 
 
(c)
Lapse of Restrictions. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock, the certificates for such shares shall
be delivered to the Participant. All legends shall be removed from said
certificates at the time of delivery to the Participant, except as otherwise
required by applicable law or other limitations imposed by the Committee.

  
ARTICLE IX
 
PERFORMANCE SHARES
 
9.1           Award of Performance Shares. Performance Shares may be awarded
either alone or in addition to other Awards granted under this Plan. The
Committee shall, in its sole discretion, determine the Eligible Employees,
Consultants and Non-Employee Directors, to whom, and the time or times at which,
Performance Shares shall be awarded, the number of Performance Shares to be
awarded to any person, the Performance Period during which, and the conditions
under which, receipt of the Shares will be deferred, and the other terms and
conditions of the Award in addition to those set forth in Section 9.2.
 
Except as otherwise provided herein, the Committee shall condition the right to
payment of any Performance Share upon the attainment of objective performance
goals established pursuant to Section 9.2(c) below.
 
9.2           Terms and Conditions. Performance Shares awarded pursuant to this
Article IX shall be subject to the following terms and conditions:
 
 
(a)
Earning of Performance Share Award. At the expiration of the applicable
Performance Period, the Committee shall determine the extent to which the
performance goals established pursuant to Section 9.2(c) are achieved and the
percentage of each Performance Share Award that has been earned.
     
 
(b)
Non-Transferability. Subject to the applicable provisions of the Award agreement
and this Plan, Performance Shares may not be Transferred during the Performance
Period.
     
 
(c)
Objective Performance Goals, Formulae or Standards. The Committee shall
establish the objective Performance Goals for the earning of Performance Shares
based on a Performance Period applicable to each Participant or class of
Participants in writing prior to the beginning of the applicable Performance
Period or at such later date as permitted under Section 162(m) of the Code and
while the outcome of the Performance Goals are substantially uncertain. Such
Performance Goals may incorporate, if and only to the extent permitted under
Section 162(m) of the Code, provisions for disregarding (or adjusting for)
changes in accounting methods, corporate transactions (including, without
limitation, dispositions and acquisitions) and other similar type events or
circumstances. To the extent any such provision would create impermissible
discretion under Section 162(m) of the Code or otherwise violate Section 162(m)
of the Code, such provision shall be of no force or effect. The applicable
Performance Goals shall be based on one or more of the performance criteria set
forth in Exhibit A hereto.

 
 
18

--------------------------------------------------------------------------------

 
 
 
(d)
Dividends. Unless otherwise determined by the Committee at the time of grant,
amounts equal to any dividends declared during the Performance Period with
respect to the number of shares of Common Stock covered by a Performance Share
will not be paid to the Participant.
     
 
(e)
Payment. Following the Committee’s determination in accordance with subsection
(a) above, shares of Common Stock or, as determined by the Committee in its sole
discretion, the cash equivalent of such shares shall be delivered to the
Eligible Employee, Consultant or Non-Employee Director, or his legal
representative, in an amount equal to such individual’s earned Performance
Share. Notwithstanding the foregoing, the Committee may, in its sole discretion,
award an amount less than the earned Performance Share and/or subject the
payment of all or part of any Performance Share to additional vesting,
forfeiture and deferral conditions as it deems appropriate.
     
 
(f)
Accelerated Vesting. Based on service, performance and/or such other factors or
criteria, if any, as the Committee may determine, the Committee may, in its sole
discretion, at or after grant, accelerate the vesting of all or any part of any
Performance Share Award and/or waive the deferral limitations for all or any
part of such Award.

 
ARTICLE X
 
OTHER STOCK-BASED AWARDS
 
10.1         Other Awards. The Committee, in its sole discretion, is authorized
to grant to Eligible Employees, Consultants and Non-Employee Directors Other
Stock-Based Awards that are payable in, valued in whole or in part by reference
to, or otherwise based on or related to shares of Common Stock, including, but
not limited to, shares of Common Stock awarded purely as a bonus and not subject
to any restrictions or conditions, shares of Common Stock in payment of the
amounts due under an incentive or performance plan sponsored or maintained by
the Company or an Affiliate, performance units, dividend equivalent units, stock
equivalent units, restricted stock units and deferred stock units. To the extent
permitted by law, the Committee may, in its sole discretion, permit Eligible
Employees and/or Non-Employee Directors to defer all or a portion of their cash
compensation in the form of Other Stock-Based Awards granted under this Plan,
subject to the terms and conditions of any deferred compensation arrangement
established by the Company, which shall be intended to comply with Section 409A
of the Code. Other Stock-Based Awards may be granted either alone or in addition
to or in tandem with other Awards granted under the Plan.
 
Subject to the provisions of this Plan, the Committee shall, in its sole
discretion, have authority to determine the Eligible Employees, Consultants and
Non-Employee Directors, to whom, and the time or times at which, such Awards
shall be made, the number of shares of Common Stock to be awarded pursuant to
such Awards, and all other conditions of the Awards. The Committee may also
provide for the grant of Common Stock under such Awards upon the completion of a
specified performance period.
 
The Committee may condition the grant or vesting of Other Stock-Based Awards
upon the attainment of specified Performance Goals set forth on Exhibit A as the
Committee may determine, in its sole discretion; provided that to the extent
that such Other Stock-Based Awards are intended to comply with Section 162(m) of
the Code, the Committee shall establish the objective Performance Goals for the
vesting of such Other Stock-Based Awards based on a performance period
applicable to each Participant or class of Participants in writing prior to the
beginning of the applicable performance period or at such later date as
permitted under Section 162(m) of the Code and while the outcome of the
Performance Goals are substantially uncertain. Such Performance Goals may
incorporate, if and only to the extent permitted under Section 162(m) of the
Code, provisions for disregarding (or adjusting for) changes in accounting
methods, corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances. To the extent any
such provision would create impermissible discretion under Section 162(m) of the
Code or otherwise violate Section 162(m) of the Code, such provision shall be of
no force or effect. The applicable Performance Goals shall be based on one or
more of the performance criteria set forth in Exhibit A hereto.
 
 
19

--------------------------------------------------------------------------------

 
 
10.2         Terms and Conditions. Other Stock-Based Awards made pursuant to
this Article X shall be subject to the following terms and conditions:
 
 
(a)
Non-Transferability. Subject to the applicable provisions of the Award agreement
and this Plan, shares of Common Stock subject to Awards made under this Article
X may not be Transferred prior to the date on which the shares are issued, or,
if later, the date on which any applicable restriction, performance or deferral
period lapses.

 
 
(b)
Dividends. Unless otherwise determined by the Committee at the time of Award,
subject to the provisions of the Award agreement and this Plan, the recipient of
an Award under this Article X shall not be entitled to receive, currently or on
a deferred basis, dividends or dividend equivalents with respect to the number
of shares of Common Stock covered by the Award.
     
 
(c)
Vesting. Any Award under this Article X and any Common Stock covered by any such
Award shall vest or be forfeited to the extent so provided in the Award
agreement, as determined by the Committee, in its sole discretion. In the event
that a written employment agreement between the Company and a Participant
provides for a vesting schedule that is more favorable than the vesting schedule
provided in the form of Award agreement, the vesting schedule in such employment
agreement shall govern, provided that such agreement is in effect on the date of
grant and applicable to the specific Award.
     
 
(d)
Price. Common Stock issued on a bonus basis under this Article X may be issued
for no cash consideration; Common Stock purchased pursuant to a purchase right
awarded under this Article X shall be priced, as determined by the Committee in
its sole discretion.
     
 
(e)
Payment. Form of payment for the Other Stock-Based Award shall be specified in
the Award agreement.

 
ARTICLE XI
 
PERFORMANCE-BASED CASH AWARDS
 
11.1         Performance-Based Cash Awards. Performance-Based Cash Awards may be
granted either alone or in addition to or in tandem with Stock Options, Stock
Appreciation Rights, or Restricted Stock. Subject to the provisions of this
Plan, the Committee shall, in its sole discretion, have authority to determine
the Eligible Employees, Consultants and Non-Employee Directors to whom, and the
time or times at which, such Awards shall be made, the dollar amount to be
awarded pursuant to such Awards, and all other conditions of the Awards. The
Committee may also provide for the payment of a dollar amount under such Awards
upon the completion of a specified Performance Period.
 
 
20

--------------------------------------------------------------------------------

 
 
For each Participant, the Committee may specify a targeted performance award.
The individual target award may be expressed, at the Committee’s discretion, as
a fixed dollar amount, a percentage of base pay or total pay (excluding payments
made under the Plan), or an amount determined pursuant to an objective formula
or standard. Establishment of an individual target award for a Participant for a
calendar year shall not imply or require that the same level individual target
award (if any such award is established by the Committee for the relevant
Participant) be set for any subsequent calendar year. At the time the
Performance Goals are established, the Committee shall prescribe a formula to
determine the percentages (which may be greater than 100%) of the individual
target award which may be payable based upon the degree of attainment of the
Performance Goals during the calendar year. Notwithstanding anything else
herein, the Committee may, in its sole discretion, elect to pay a Participant an
amount that is less than the Participant’s individual target award (or attained
percentage thereof) regardless of the degree of attainment of the Performance
Goals; provided that no such discretion to reduce an Award earned based on
achievement of the applicable Performance Goals shall be permitted for the
calendar year in which a Change in Control of the Company occurs, or during such
calendar year with regard to the prior calendar year if the Awards for the prior
calendar year have not been made by the time of the Change in Control of the
Company, with regard to individuals who were Participants at the time of the
Change in Control of the Company.
 
11.2         Terms and Conditions. Performance-Based Awards made pursuant to
this Article XI shall be subject to the following terms and conditions:
 
 
(a)
Vesting of Performance-Based Cash Award. At the expiration of the applicable
Performance Period, the Committee shall determine and certify in writing the
extent to which the Performance Goals established pursuant to Section 11.2(c)
are achieved and the percentage of the Participant’s individual target award has
been vested and earned.
     
 
(b)
Waiver of Limitation. In the event of the Participant’s Disability or death, or
in cases of special circumstances, the Committee may, in its sole discretion,
waive in whole or in part any or all of the limitations imposed hereunder (if
any) with respect to any or all of an Award under this Article XI.
     
 
(c)
Objective Performance Goals, Formulae or Standards.

 
(i)            The Committee shall establish the objective Performance Goals and
the individual target award (if any) applicable to each Participant or class of
Participants in writing prior to the beginning of the applicable Performance
Period or at such later date as permitted under Section 162(m) of the Code and
while the outcome of the Performance Goals are substantially uncertain. Such
Performance Goals may incorporate, if and only to the extent permitted under
Section 162(m) of the Code, provisions for disregarding (or adjusting for)
changes in accounting methods, corporate transactions (including, without
limitation, dispositions and acquisitions) and other similar type events or
circumstances. To the extent any Performance-Based Award is intended to comply
with the provisions of Section 162(m) of the Code, if any provision would create
impermissible discretion under Section 162(m) of the Code or otherwise violate
Section 162(m) of the Code, such provision shall be of no force or effect. The
applicable Performance Goals shall be based on one or more of the performance
criteria set forth in Exhibit A hereto.
 
(ii)           The measurements used in Performance Goals set under the Plan
shall be determined in accordance with Generally Accepted Accounting Principles
(“GAAP”), except, to the extent that any objective Performance Goals are used,
if any measurements require deviation from GAAP, such deviation shall be at the
discretion of the Committee at the time the Performance Goals are set or at such
later time to the extent permitted under Section 162(m) of the Code.
 
 
(d)
Payment. Following the Committee’s determination and certification in accordance
with subsection (a) above, the Performance-Based Cash Award amount shall be
delivered to the Eligible Employee, Consultant or Non-Employee Director, or his
legal representative, in accordance with the terms and conditions of the Award
agreement.

 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE XII
 
TERMINATION
 
12.1         Termination. The following rules apply with regard to the
Termination of a Participant.
 
 
(a)
Rules Applicable to Stock Option and Stock Appreciation Rights. Unless otherwise
determined by the Committee at grant (or, if no rights of the Participant are
reduced, thereafter):

 
(i)            Termination by Reason of Death or Disability. If a Participant’s
Termination is by reason of death or Disability, all Stock Options or Stock
Appreciation Rights that are held by such Participant that are vested and
exercisable at the time of the Participant’s Termination may be exercised by the
Participant (or, in the case of death, by the legal representative of the
Participant’s estate) at any time within a one-year period from the date of such
Termination, but in no event beyond the expiration of the stated term of such
Stock Options or Stock Appreciation Rights; provided, however, if the
Participant dies within such exercise period, all unexercised Stock Options or
Stock Appreciation Rights held by such Participant shall thereafter be
exercisable, to the extent to which they were exercisable at the time of death,
for a period of one year from the date of such death, but in no event beyond the
expiration of the stated term of such Stock Options or Stock Appreciation
Rights.
 
(ii)            Involuntary Termination Without Cause. If a Participant’s
Termination is by involuntary termination without Cause, all Stock Options or
Stock Appreciation Rights that are held by such Participant that are vested and
exercisable at the time of the Participant’s Termination may be exercised by the
Participant at any time within a period of 90 days from the date of such
Termination, but in no event beyond the expiration of the stated term of such
Stock Options or Stock Appreciation Rights.
 
(iii)          Voluntary Termination. If a Participant’s Termination is
voluntary (other than a voluntary termination described in Section
12.2(a)(iv)(2) below), all Stock Options or Stock Appreciation Rights that are
held by such Participant that are vested and exercisable at the time of the
Participant’s Termination may be exercised by the Participant at any time within
a period of 30 days from the date of such Termination, but in no event beyond
the expiration of the stated terms of such Stock Options or Stock Appreciation
Rights.
 
(iv)         Termination for Cause. If a Participant’s Termination: (1) is for
Cause or (2) is a voluntary Termination (as provided in sub-section (iii) above)
after the occurrence of an event that would be grounds for a Termination for
Cause, all Stock Options or Stock Appreciation Rights, whether vested or not
vested, that are held by such Participant shall thereupon terminate and expire
as of the date of such Termination.
 
(v)          Unvested Stock Options and Stock Appreciation Rights. Stock Options
or Stock Appreciation Rights that are not vested as of the date of a
Participant’s Termination for any reason shall terminate and expire as of the
date of such Termination.
 
 
(b)
Rules Applicable to Restricted Stock, Performance Shares, Other Stock-Based
Awards and Performance-Based Cash Awards.  Unless otherwise determined by the
Committee at grant or thereafter, upon a Participant’s Termination for any
reason: (i) during the relevant Restriction Period, all Restricted Stock still
subject to restriction shall be forfeited; and (ii) any unvested Performance
Shares, Other Stock-Based Awards or Performance-Based Cash Awards shall be
forfeited

 
 
22

--------------------------------------------------------------------------------

 
 
ARTICLE XIII
 
CHANGE IN CONTROL PROVISIONS
 
13.1         Benefits. In the event of a Change in Control of the Company, and
except as otherwise provided by the Committee in an Award agreement or in a
written employment agreement between the Company and a Participant, a
Participant’s unvested Award shall vest and a Participant’s Award shall be
treated in accordance with one of the following methods as determined by the
Committee in its sole discretion:
 
 
(a)
Awards, whether or not then vested, shall be continued, assumed, have new rights
substituted therefor or be treated in accordance with Section 4.2(d) hereof, as
determined by the Committee in its sole discretion, and restrictions to which
any shares of Restricted Stock or any other Award granted prior to the Change in
Control are subject shall not lapse upon a Change in Control and the Restricted
Stock or other Award shall, where appropriate in the sole discretion of the
Committee, receive the same distribution as other Common Stock on such terms as
determined by the Committee; provided that, the Committee may, in its sole
discretion, decide to award additional Restricted Stock or other Award in lieu
of any cash distribution. Notwithstanding anything to the contrary herein, for
purposes of Incentive Stock Options, any assumed or substituted Stock Option
shall comply with the requirements of Treasury Regulation §  1.424-1 (and any
amendments thereto).

 
 
(b)
The Committee, in its sole discretion, may provide for the purchase of any
Awards by the Company or an Affiliate for an amount of cash equal to the excess
of the Change in Control Price (as defined below) of the shares of Common Stock
covered by such Awards, over the aggregate exercise price of such Awards. For
purposes of this Section 13.1, “Change in Control Price” shall mean the highest
price per share of Common Stock paid in any transaction related to a Change in
Control of the Company.
     
 
(c)
The Committee may, in its sole discretion, provide for the cancellation of any
Awards without payment, if the Change in Control Price is less than the Fair
Market Value of such Award on the date of grant.
     
 
(d)
Notwithstanding anything else herein, the Committee may, in its sole discretion,
provide for accelerated vesting or lapse of restrictions, of an Award at the
time of grant or at any time thereafter.

 
13.2         Change in Control. Unless otherwise determined by the Committee in
the applicable Award agreement (or other written agreement approved by the
Committee including, without limitation, an employment agreement), a “Change in
Control” shall be deemed to occur on the occurrence of any of the following:
 
 
(a)
An acquisition of any common stock or other voting securities of the Company
entitled to vote generally for the election of directors (the "Voting
Securities") by any “Person” or “Group” (as each such term is used for purposes
of Section 13(d) or 14(d) of the Exchange Act), immediately after which such
Person or Group, as the case may be, has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 20% of
the then outstanding shares of Common Stock or the combined voting power of the
Company’s then outstanding Voting Securities; provided, however, that in
determining whether a “Change in Control” has occurred, shares of Common Stock
or Voting Securities that are acquired in a Non-Control Acquisition (as defined
below) shall not constitute an acquisition which would cause a Change in
Control. A “Non-Control Acquisition” shall mean an acquisition by (i) the
Company, (ii) any Subsidiary or (iii) any employee benefit plan maintained by
the Company or any Subsidiary, including a trust forming part of any such plan
(an “Employee Benefit Plan”);

 
 
23

--------------------------------------------------------------------------------

 
 
 
(b)
During any 2-year period, individuals who, at the beginning of such 2-year
period, constitute the Board (the “Incumbent Board of Directors”), cease for any
reason to constitute at least 50% of the members of the Board; provided,
however, that (i) if the election or nomination for election by the Company’s
shareholders of any new director was approved by a vote of at least two-thirds
of the Incumbent Board of Directors, such new director shall, for purposes
hereof, be deemed to be a member of the Incumbent Board of Directors, and (ii)
no individual shall be deemed to be a member of the Incumbent Board of Directors
if such individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-12 promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person or Group other than the Board of Directors (a “Proxy
Contest”) including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest;

 
 
(c)
The consummation of a merger, consolidation or reorganization involving the
Company or any Subsidiary, unless the merger, consolidation or reorganization is
a Non-Control Transaction. A “Non-Control Transaction” shall mean a merger,
consolidation or reorganization of the Company or any Subsidiary where: (A) the
shareholders of the Company (or such Subsidiary, as the case may be) who
immediately prior to the merger, consolidation or reorganization owned, directly
or indirectly, at least 50% of the combined voting power of the outstanding
Voting Securities of the Company or such Subsidiary immediately following such
merger, consolidation or reorganization, own at least 50% of the combined voting
power of the outstanding voting securities of the corporation resulting from
such merger, consolidation or reorganization (the "Surviving Corporation"); (B)
the individuals who were members of the Incumbent Board of Directors immediately
prior to the execution of the agreement providing for the merger, consolidation
or reorganization constitute at least 50% of the members of the board of
directors of the Surviving Corporation, or a corporation beneficially owning,
directly or indirectly, a majority of the outstanding voting securities of the
Surviving Corporation, or (C) no Person or Group, other than (1) the Company,
(2) any Subsidiary, (3) any Employee Benefit Plan or (4) any other Person or
Group who, immediately prior to the merger, consolidation or reorganization, had
Beneficial Ownership of not less than 20% of the outstanding Voting Securities
or Common Stock, has Beneficial Ownership of 20% or more of the combined voting
power of the Surviving Corporation's outstanding voting securities or common
stock;
     
 
(d)
A complete liquidation or dissolution of the Company; or
     
 
(e)
The sale or other disposition of all or substantially all of the assets of the
Company to any Person (other than a transfer to a Subsidiary).

 
 
24

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred solely because any Person or Group (the “Subject Person”) acquired
Beneficial Ownership of more than the permitted amount of the then outstanding
Voting Securities or Common Stock of the Company as a result of an acquisition
of Voting Securities or Common Stock by the Company, which, by reducing the
number of shares of Voting Securities or Common Stock then outstanding,
increases the proportional number of shares beneficially owned by the Subject
Person; provided, however, that if a Change in Control would have occurred (but
for the operation of this sentence) as a result of the acquisition of Voting
Securities or common stock by the Company, and after such acquisition by the
Company, the Subject Person becomes the beneficial owner of any additional
shares of Voting Securities or Common Stock, which increases the percentage of
the then outstanding shares of Voting Securities or Common Stock beneficially
owned by the Subject Person, then a Change in Control shall be deemed to have
occurred. In addition, notwithstanding the foregoing, the acquisition or
ownership of any Common Stock or Voting Securities by Applied Digital Solutions,
Inc. and its Affiliates (determined as if it was the Company) shall not cause or
result in a Change in Control.
 
ARTICLE XIV
 
TERMINATION OR AMENDMENT OF PLAN
 
14.1         Termination or Amendment. Notwithstanding any other provision of
this Plan, the Board or the Committee may at any time, and from time to time,
amend, in whole or in part, any or all of the provisions of this Plan (including
any amendment deemed necessary to ensure that the Company may comply with any
regulatory requirement referred to in Article XVI), or suspend or terminate it
entirely, retroactively or otherwise; provided, however, that, unless otherwise
required by law or specifically provided herein, the rights of a Participant
with respect to Awards granted prior to such amendment, suspension or
termination, may not be impaired without the consent of such Participant and,
provided further, without the approval of the stockholders of the Company, to
the extent required by the applicable laws of the State of Florida, the
applicable provisions of Rule 16b-3 or Section 162(m) of the Code, pursuant to
the requirements of any applicable stock exchange rule, or, to the extent
applicable to Incentive Stock Options, Section 422 of the Code, no amendment may
be made which would:
 
 
(a)
increase the aggregate number of shares of Common Stock that may be issued under
this Plan pursuant to Section 4.1 (except by operation of Section 4.2);
     
 
(b)
increase the maximum individual Participant limitations for a fiscal year under
Section 4.1(b) (except by operation of Section 4.2);
     
 
(c)
change the classification of Eligible Employees or Consultants eligible to
receive Awards under this Plan;
     
 
(d)
decrease the minimum option price of any Stock Option or Stock Appreciation
Right;
     
 
(e)
extend the maximum option period under Section 6.3;
     
 
(f)
alter the Performance Goals for the Award of Restricted Stock, Performance
Shares or Other Stock-Based Awards subject to satisfaction of Performance Goals
as set forth in Exhibit A;
     
 
(g)
award any Stock Option or Stock Appreciation Right in replacement of a canceled
Stock Option or Stock Appreciation Right with a higher exercise price, except in
accordance with Section 6.3(g); or

 
 
25

--------------------------------------------------------------------------------

 
 
 
(h)
require stockholder approval in order for this Plan to continue to comply with
the applicable provisions of Section 162(m) of the Code or, to the extent
applicable to Incentive Stock Options, Section 422 of the Code. In no event may
this Plan be amended without the approval of the stockholders of the Company, to
the extent required by the applicable laws of the State of Florida, to increase
the aggregate number of shares of Common Stock that may be issued under this
Plan, decrease the minimum exercise price of any Stock Option or Stock
Appreciation Right, or to make any other amendment that would require
stockholder approval under any applicable rule of any exchange or system on
which the Company's securities are listed or traded at the request of the
Company.

 
The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Article IV above or as otherwise
specifically provided herein, no such amendment or other action by the Committee
shall impair the rights of any holder without the holder's consent.
 
 ARTICLE XV
 
UNFUNDED PLAN
 
15.1         Unfunded Status of Plan. This Plan is an “unfunded” plan for
incentive and deferred compensation. With respect to any payments as to which a
Participant has a fixed and vested interest but that are not yet made to a
Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general unsecured
creditor of the Company.
 
ARTICLE XVI
 
GENERAL PROVISIONS
 
16.1         Legend. The Committee may require each person receiving shares of
Common Stock pursuant to a Stock Option or other Award under the Plan to
represent to and agree with the Company in writing that the Participant is
acquiring the shares without a view to distribution thereof. In addition to any
legend required by this Plan, the certificates for such shares may include any
legend that the Committee, in its sole discretion, deems appropriate to reflect
any restrictions on Transfer.
 
All certificates for shares of Common Stock delivered under the Plan shall be
subject to such stop transfer orders and other restrictions as the Committee
may, in its sole discretion, deem advisable under the rules, regulations and
other requirements of the Securities and Exchange Commission, any national
securities exchange system upon whose system the Common Stock is then quoted,
any applicable Federal or state securities law, and any applicable corporate
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
 
16.2         Other Plans. Nothing contained in this Plan shall prevent the Board
from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required, and such arrangements may be
either generally applicable or applicable only in specific cases.
 
16.3         No Right to Employment/Directorship/Consultancy. Neither this Plan
nor the grant of any Option or other Award hereunder shall give any Participant
or other employee, Consultant or Non-Employee Director any right with respect to
continuance of employment, consultancy or directorship by the Company or any
Affiliate, nor shall they be a limitation in any way on the right of the Company
or any Affiliate by which an employee is employed or a Consultant or
Non-Employee Director is retained to terminate his or her employment,
consultancy or directorship at any time.
 
 
26

--------------------------------------------------------------------------------

 
 
16.4         Withholding of Taxes. The Company shall have the right to deduct
from any payment to be made pursuant to this Plan, or to otherwise require,
prior to the issuance or delivery of any shares of Common Stock or the payment
of any cash hereunder, payment by the Participant of, any Federal, state or
local taxes required by law to be withheld. Upon the vesting of Restricted Stock
(or other Award that is taxable upon vesting), or upon making an election under
Section 83(b) of the Code, a Participant shall pay all required withholding to
the Company. Any statutorily required withholding obligation with regard to any
Participant may be satisfied, subject to the advance consent of the Committee,
by reducing the number of shares of Common Stock otherwise deliverable or by
delivering shares of Common Stock already owned. Any fraction of a share of
Common Stock required to satisfy such tax obligations shall be disregarded and
the amount due shall be paid instead in cash by the Participant.
 
16.5         No Assignment of Benefits. No Award or other benefit payable under
this Plan shall, except as otherwise specifically provided by law or permitted
by the Committee, be Transferable in any manner, and any attempt to Transfer any
such benefit shall be void, and any such benefit shall not in any manner be
liable for or subject to the debts, contracts, liabilities, engagements or torts
of any person who shall be entitled to such benefit, nor shall it be subject to
attachment or legal process for or against such person.
 
16.6         Listing and Other Conditions.
 
 
(a)
Unless otherwise determined by the Committee, as long as the Common Stock is
listed on a national securities exchange or system sponsored by a national
securities association, the issue of any shares of Common Stock pursuant to an
Award shall be conditioned upon such shares being listed on such exchange or
system. The Company shall have no obligation to issue such shares unless and
until such shares are so listed, and the right to exercise any Option or other
Award with respect to such shares shall be suspended until such listing has been
effected.
     
 
(b)
If at any time counsel to the Company shall be of the opinion that any sale or
delivery of shares of Common Stock pursuant to an Option or other Award is or
may in the circumstances be unlawful or result in the imposition of excise taxes
on the Company under the statutes, rules or regulations of any applicable
jurisdiction, the Company shall have no obligation to make such sale or
delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act or otherwise, with
respect to shares of Common Stock or Awards, and the right to exercise any
Option or other Award shall be suspended until, in the opinion of said counsel,
such sale or delivery shall be lawful or will not result in the imposition of
excise taxes on the Company.
     
 
(c)
Upon termination of any period of suspension under this Section 16.6, any Award
affected by such suspension which shall not then have expired or terminated
shall be reinstated as to all shares available before such suspension and as to
shares which would otherwise have become available during the period of such
suspension, but no such suspension shall extend the term of any Award.
     
 
(d)
A Participant shall be required to supply the Company with any certificates,
representations and information that the Company requests and otherwise
cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.

 
 
27

--------------------------------------------------------------------------------

 
 
16.7         Governing Law. This Plan and actions taken in connection herewith
shall be governed and construed in accordance with the laws of the State of
Florida (regardless of the law that might otherwise govern under applicable
Florida principles of conflict of laws).
 
16.8         Construction. Wherever any words are used in this Plan in the
masculine gender they shall be construed as though they were also used in the
feminine gender in all cases where they would so apply, and wherever any words
are used herein in the singular form they shall be construed as though they were
also used in the plural form in all cases where they would so apply.
 
16.9         Other Benefits. No Award granted or paid out under this Plan shall
be deemed compensation for purposes of computing benefits under any retirement
plan of the Company or its Affiliates nor affect any benefits under any other
benefit plan now or subsequently in effect under which the availability or
amount of benefits is related to the level of compensation.
 
16.10       Costs. The Company shall bear all expenses associated with
administering this Plan, including expenses of issuing Common Stock pursuant to
any Awards hereunder.
 
16.11       No Right to Same Benefits. The provisions of Awards need not be the
same with respect to each Participant, and such Awards to individual
Participants need not be the same in subsequent years.
 
16.12       Death/Disability. The Committee may in its sole discretion require
the transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award. The
Committee may, in its discretion, also require the agreement of the transferee
to be bound by all of the terms and conditions of the Plan.
 
16.13       Section 16(b) of the Exchange Act. All elections and transactions
under this Plan by persons subject to Section 16 of the Exchange Act involving
shares of Common Stock are intended to comply with any applicable exemptive
condition under Rule 16b-3. The Committee may, in its sole discretion, establish
and adopt written administrative guidelines, designed to facilitate compliance
with Section 16(b) of the Exchange Act, as it may deem necessary or proper for
the administration and operation of this Plan and the transaction of business
thereunder.
 
16.14       Section 409A of the Code. The Plan is intended to comply with the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent. To the extent that any
Award is subject to Section 409A of the Code, it shall be paid in a manner that
will comply with Section 409A of the Code, including proposed, temporary or
final regulations or any other guidance issued by the Secretary of the Treasury
and the Internal Revenue Service with respect thereto. Notwithstanding anything
herein to the contrary, any provision in the Plan that is inconsistent with
Section 409A of the Code shall be deemed to be amended to comply with Section
409A of the Code and to the extent such provision cannot be amended to comply
therewith, such provision shall be null and void.
 
16.15       Successor and Assigns. The Plan shall be binding on all successors
and permitted assigns of a Participant, including, without limitation, the
estate of such Participant and the executor, administrator or trustee of such
estate.
 
16.16       Severability of Provisions. If any provision of the Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and the Plan shall be construed and enforced
as if such provisions had not been included.
 
 
28

--------------------------------------------------------------------------------

 
 
16.17       Payments to Minors, Etc. Any benefit payable to or for the benefit
of a minor, an incompetent person or other person incapable of receipt thereof
shall be deemed paid when paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person, and
such payment shall fully discharge the Committee, the Board, the Company, its
Affiliates and their employees, agents and representatives with respect thereto.
 
16.18       Headings and Captions. The headings and captions herein are provided
for reference and convenience only, shall not be considered part of the Plan,
and shall not be employed in the construction of the Plan.
 
ARTICLE XVII
 
EFFECTIVE DATE OF PLAN
 
The Plan shall become effective upon the date specified by the Board in its
resolution adopting the Plan, subject to the approval of the Plan by the
stockholders of the Company in accordance with the requirements of the laws of
the State of Florida.
 
ARTICLE XVIII
 
TERM OF PLAN
 
No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the earlier of the date the Plan is adopted or the date of stockholder
approval, but Awards granted prior to such tenth anniversary may extend beyond
that date; provided that no Award (other than a Stock Option or Stock
Appreciation Right) that is intended to be “performance-based” under Section
162(m) of the Code shall be granted on or after the fifth anniversary of the
stockholder approval of the Plan unless the Performance Goals set forth on
Exhibit A are reapproved (or other designated performance goals are approved) by
the stockholders no later than the first stockholder meeting that occurs in the
fifth year following the year in which stockholders approve the Performance
Goals set forth on Exhibit A.
 
ARTICLE XIX
 
NAME OF PLAN
 
This Plan shall be known as “The CodeSmart Holdings, Inc. 2013 Stock Incentive
Plan.”
 
 
29

--------------------------------------------------------------------------------

 

MOXIAN GROUP HOLDINGS, INC.
 

--------------------------------------------------------------------------------

 
2013 STOCK INCENTIVE PLAN
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
ARTICLE I
PURPOSE
1
ARTICLE II
DEFINITIONS
1
ARTICLE III
ADMINISTRATION
6
ARTICLE IV
SHARE LIMITATION
8
ARTICLE V
ELIGIBILITY - GENERAL REQUIREMENTS FOR AWARDS
11
ARTICLE VI
STOCK OPTIONS
11
ARTICLE VII
STOCK APPRECIATION RIGHTS
14
ARTICLE VIII
RESTRICTED STOCK
16
ARTICLE IX
PERFORMANCE SHARES
18
ARTICLE X
OTHER STOCK-BASED AWARDS
19
ARTICLE XI
PERFORMANCE-BASED CASH AWARDS
20
ARTICLE XII
TERMINATION
22
ARTICLE XIII
CHANGE IN CONTROL PROVISIONS
23
ARTICLE XIV
TERMINATION OR AMENDMENT OF PLAN
25
ARTICLE XV
UNFUNDED PLAN
26
ARTICLE XVI
GENERAL PROVISIONS
26
ARTICLE XVII
EFFECTIVE DATE OF PLAN
29
ARTICLE XVIII
TERM OF PLAN
29
ARTICLE XIX
NAME OF PLAN
29

 
 
i

--------------------------------------------------------------------------------

 
 
NON-QUALIFIED STOCK OPTION AGREEMENT


Under The
CodeSmart Holdings, Inc. 2013 Stock Incentive Plan


AGREEMENT (“Agreement”), dated___ ______, 20__ by and between CodeSmart
Holdings, Inc., a Florida corporation (the “Company”), and _______________ (the
“Participant”).
 
Preliminary Statement
 
The Board of Directors of the Company (the “Board”) has appointed a committee
(the “Committee”) to administer the CodeSmart Holdings, Inc. 2013 Stock
Incentive Plan (the “Plan”), has authorized this grant of a non-qualified stock
option (the “Option”) on _______, 20__ (the “Grant Date”) to purchase the number
of shares of the Company’s common stock, par value $0.0001 per share (the
“Common Stock”) set forth below to the Participant, as a Eligible Employee of
the Company or an Affiliate (collectively, the Company and all Subsidiaries and
Parents of the Company shall be referred to as the “Employer”).
 
Unless otherwise indicated, any capitalized term used but not defined herein
shall have the meaning ascribed to such term in the Plan. For the convenience of
the Participant, capitalized terms used but not defined herein and defined in
the Plan have been set forth hereto in Schedule A. A copy of the Plan has been
delivered to the Participant. By signing and returning this Agreement, the
Participant (i) acknowledges having received and read a copy of the Plan and
this Agreement, (ii) agrees to comply with the Plan, this Agreement and all
applicable laws and regulations, (iii) acknowledges that the Company has not
provided any tax advice to the Participant regarding the grant or future
exercise of the Option or the subsequent sale or transfer of shares of Common
Stock issuable hereunder, and (iv) understands that the Participant should
consult with the Participant’s personal financial, accounting and tax advisors
regarding the same to the extent the Participant deems necessary.
 
Accordingly, the parties hereto agree as follows:
 
1.        Grant of Option. The Company hereby grants to Optionee, an Option to
purchase _________shares (“Shares”) of its Common Stock in the manner and
subject to the conditions provided hereinafter.


2.        Vesting and Exercise.


(a)      The Shares underlying the Option shall vest at the time of and shall
have an exercise price (the “Option Exercise Price”) as set forth in Exhibit A
attached hereto, which is the Fair Market Value or higher of a share of Common
Stock on the Grant Date. The Option shall vest proportionately in the periods
prior to each vesting date. To the extent that such portion of the Option has
become vested and is exercisable as provided herein, the Option may thereafter
be exercised by the Participant, in whole or in part, at any time or from time
to time prior to the expiration of the Option as provided herein and in
accordance with Sections 6.3(c) and 6.3(d) of the Plan, including, without
limitation, by the filing of any written form of exercise notice as may be
required by the Committee and payment in full of the Option Exercise Price
multiplied by the number of shares of Common Stock underlying the portion of the
Option exercised. Upon expiration of the Option, the Option shall be canceled
and no longer exercisable.
 
 (b)    (i)   At the election of the Optionee and with the approval of the
Committee, all or any part of the Option that has vested and have not been
earlier terminated may be exercised in lieu of making the cash payment to the
Company of the aggregate Option Exercise Price by electing instead to receive
upon such exercise the “Net Number” of shares of Common Stock determined
according to the following formula (“Cashless Exercise”):
 
Net Number = (A x (B - C))/B
 
 
1

--------------------------------------------------------------------------------

 
 
(ii)       For purposes of the foregoing formula:
A = the total number shares with respect to which the Option is then being
exercised.
B = the last reported sale price (as reported by Bloomberg) of the Common Stock
on the trading day immediately preceding the date of the date of receipt by the
Company of the exercise representation letter attached hereto as Exhibit B (the
“Exercise Representation Letter”).
C = the Option Exercise Price then in effect at the time of such exercise.


3.        Time of Exercise of Option. Any portion of the Option which has vested
may be exercised; provided, however, no portion of the Option may be exercised
______ years after their respective date of vesting (“Vesting Expiration Date”)
and any portion of the Option that has not been exercised on or prior to the
Vesting Expiration Date shall be automatically forfeited and of no further
effect without any action by the Company or the Committee (a “Vesting
Expiration”).


4.        Method of Exercise. All or a portion of the Option may be exercised by
payment of the Option Exercise Price in cash or Cashless Exercise by the
Optionee, unless another form of payment is authorized by the Committee. In the
event of payment of the Option Exercise Price by check, the Option shall not be
considered exercised until receipt of cleared funds by the Company upon deposit
of the check.


5.        Restrictions on Exercise and Delivery. Exercise of the Option, or any
portion thereof, shall be subject to the conditions set forth below as
determined by the Committee in its sole and absolute discretion:


(a)      the satisfaction of any withholding tax or other withholding
liabilities, is necessary or desirable as a condition of, or in connection with,
such exercise or the delivery or purchase of Shares pursuant thereto,


(b)      the listing, registration, or qualification of any Shares deliverable
upon such exercise is desirable or necessary, under any state or federal law, as
a condition of, or in connection with, such exercise or the delivery or purchase
of Shares pursuant thereto, or
 
(c)      the consent or approval of any regulatory body is necessary or
desirable as a condition of, or in connection with, such exercise or the
delivery or purchase of any Shares pursuant thereto,


then in any such event, such exercise shall not be effective unless such
withholding, listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Committee. Optionee shall execute such documents and take such other actions as
are required by the Committee to enable it to effect or obtain such withholding,
listing, registration, qualification, consent or approval. Neither the Company
nor any officer or director, or member of the Committee, shall have any
liability with respect to the non-issuance of any portion of the Shares on
exercise or failure to sell any Shares as the result of any suspensions of
exercisability imposed pursuant to this Section.


6.        Expiration of Option. Except as otherwise provided in this Agreement,
to the extent not previously exercised, the Option (or the relevant portion
thereof) shall terminate upon the first to occur of any of the following events
(the “Expiration Date”):


(a)       the dissolution or liquidation of the Company;


 
2

--------------------------------------------------------------------------------

 
 
(b)      at the time of a breach by Optionee of any material provision of the
Optionee’s Employment Agreement with the Company or any other written agreement
between the Optionee and the Company; or
 
(c)       any portion of the Option that terminate pursuant to a Vesting
Expiration.


7.       Termination of Service. If the Optionee’s employment terminates, any
portion of the Option which has vested shall expire on the earliest of the
following occasions (or such later date as the Committee may determine):


(a)      the Expiration Date;


(b)      the date three (3) months after the termination of the Optionee’s
employment for any reason other than for Cause (including Disability (as defined
in Section 22(e)(3) of the Internal Revenue Code), death and retirement);


(c)      the date of the Optionee’s termination of employment for Cause (as such
term is defined in the Optionee’s Employment Agreement with the Company).


After the date Optionee’s employment terminates, the Optionee (or in the case of
the Optionee’s death or Disability, the Optionee’s representative) may exercise
all or any portion of the Option which has vested at any time before its (i)
expiration under the preceding sentence or (ii) termination by operation of any
of the events in paragraph 5 hereof. When the Optionee’s employment terminates,
any portion of this Option which has not vested shall expire immediately without
any further action by the Committee or the Company.
 
8.        Assignability. This Option may not be sold, pledged, assigned or
transferred (except by will or the laws of descent and distribution) unless with
the written consent of the Company.


9.        Representation Letter. Upon exercise of all or any part of the Option,
the Optionee will deliver to the Company the Exercise Representation Letter
substantially the same as the one set forth on Exhibit B hereto, as such Exhibit
may be amended by the Committee from time to time. Optionee also agrees to make
such other representations as are deemed necessary or appropriate by the Company
and its counsel.


10.      Rights as Shareholder. Neither Optionee nor his or her executor,
administrator, heirs or legatees, shall be, or have any rights or privileges of
a shareholder of the Company in respect of the Shares unless and until
certificates representing such Shares shall have been issued in Optionee's name.


11.      No Right of Employment. Neither the grant nor exercise of any Option
nor anything in the Plan or this Agreement shall impose upon the Company any
obligation to employ or continue to employ any Optionee. The right of the
Company to terminate any employee shall not be diminished or affected because an
Option has been granted to such employee.
 
12.      Mandatory Arbitration. In the event of any dispute between the Company
and Optionee regarding this Agreement, the dispute and any issue as to the
arbitrability of such dispute, shall be settled to the exclusion of a court of
law, by arbitration in New York City, New York by a panel of three arbitrators
(each party shall choose one arbitrator and the third shall be chosen by the two
arbitrators so selected) in accordance with the Commercial Arbitration Rules of
the American Arbitration Association then in effect. The decision of a majority
of the arbitrators shall be final and binding upon the parties. All costs of the
arbitration and the fees of the arbitrators shall be allocated between the
parties as determined by a majority of the arbitrators, it being the intention
of the parties that the prevailing party in such a proceeding be made whole with
respect to its expenses.


 
3

--------------------------------------------------------------------------------

 
 
13.      The Company’s Rights. The existence of the Option shall not affect in
any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company's capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company's assets or business, or any other corporate act or proceeding, whether
of a similar character or otherwise.


14.      Optionee. Whenever the word “Optionee” is used in any provision of this
Agreement under circumstances where the provision should logically be construed,
as determined by the Committee, to apply to the estate, personal representative,
beneficiary to whom the Option or Shares may be transferred by will or by the
laws of descent and distribution, or another permitted transferee, the word
“Optionee” shall be deemed to include such person.
 
15.      Conformity with Plan. This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan.
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. In the event of any ambiguity in this
Agreement or any matters as to which this Agreement is silent, the Plan shall
govern. A copy of the Plan is provided to Optionee with this Agreement as
Exhibit C.


16.      Section 409A Compliance. To the extent applicable, the Board or the
Committee may at any time and from time to time amend, in whole or in part, any
or all of the provisions of this Agreement (in a manner determined by the Board
or Committee in its sole discretion) solely to comply with Section 409A of the
Code and the regulations promulgated thereunder, subject to the terms and
conditions of the Plan.


17.      Notices. All notices and other communications made or given pursuant to
this Agreement shall be in writing and shall be sufficiently made or given if
hand delivered or mailed by certified mail, addressed to the Optionee at the
address contained in the records of the Company, or addressed to the Committee,
care of the Company to the attention of its Corporate Secretary at its principal
office or, if the receiving party consents in advance, transmitted and received
via telecopy or via such other electronic transmission mechanism as may be
available to the parties.


18.      Binding Effect. This Agreement shall be binding upon and inure to the
benefit of Optionee, his heirs and successors, and of the Company, its
successors and assigns.


19.      Governing Law. This Agreement shall be governed by the laws of the
State of Florida, without giving effect to principles of conflicts of laws.


20.      Descriptive Headings. Titles to Sections are solely for informational
purposes.


 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement is effective as of, and the date of grant
shall be _______ __, 20___.



 
MOXIAN GROUP HOLDINGS, INC.
 
a Florida corporation
 
 
 
 
 
By:
 
 
Its:
 
 
 
 
 
 
OPTIONEE
 
 
 
 
 
 
 
Print Name

 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A


VESTING SCHEDULE AND OPTION EXERCISE PRICE


Number of Shares
 
Vesting Date
 
Exercise Price per Share
                                                 

 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT B


______________, 20___


CodeSmart Holdings, Inc.


Re:Stock Option Exercise


To Whom It May Concern:


I (the “Optionee”) hereby exercise my right to purchase ________ shares of
common stock (the “Shares”) of CodeSmart Holdings, Inc., a Florida corporation
(the “Company”), pursuant to, and in accordance with, an option agreement dated
_______________, 20__ (the “Agreement”). As provided in such Agreement, I
deliver herewith payment as set forth in the Agreement in the amount of the
aggregate option exercise price. Please deliver to me at my address as set forth
above stock certificates representing the subject shares registered in my name.


The Optionee hereby represents and agrees as follows:


1.     The Optionee acknowledges receipt of a copy of the Agreement. The
Optionee has carefully reviewed the Agreement.


2.     The Optionee is a resident of __________.


3.     The Optionee represents and agrees that if the Optionee is an “affiliate”
(as defined in Rule 144 under the Securities Act of 1933) of the Company at the
time the Optionee desires to sell any of the Shares, the Optionee will be
subject to certain restrictions under, and will comply with all of the
requirements of, applicable federal and state securities laws.


The foregoing representations and warranties are given on ________ at
_____________________.


___ Optionee encloses a check in the amount of $ ______________ for the payment
of the aggregate amount of the Option Exercise Price.


___ Optionee elects a Cashless Exercise for __________Option Shares.


OPTIONEE:

____________________________________________________
 
 
 
7

--------------------------------------------------------------------------------

 
 
Exhibit C
 
CodeSmart Holdings, Inc. 2013 Stock Incentive Plan
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
The following terms used but not defined in the Agreement and defined in the
Plan have been provided below for the convenience of the Participant but are
qualified in their entirety by the full text of such terms in the Plan.
 
A.        “Acquisition Event” means a merger or consolidation in which the
Company is not the surviving entity, any transaction that results in the
acquisition of all or substantially all of the Company’s outstanding Common
Stock by a single person or entity or by a group of persons and/or entities
acting in concert, or the sale or transfer of all or substantially all of the
Company’s assets.
 
B.        “Affiliate” means each of the following: (a) any Subsidiary; (b) any
Parent; (c) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) which is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company; (d) any corporation,
trade or business (including, without limitation, a partnership or limited
liability company) which directly or indirectly controls 50% or more (whether by
ownership of stock, assets or an equivalent ownership interest or voting
interest) of the Company; and (e) any other entity in which the Company or any
of its Affiliates has a material equity interest and which is designated as an
“Affiliate” by resolution of the Committee; provided that the Common Stock
subject to any Award constitutes “service recipient stock” for purposes of
Section 409A of the Code or otherwise does not subject the Award to Section 409A
of the Code.
 
C.        “Appreciation Award” means any Award under this Plan of any Stock
Option, Stock Appreciation Right or Other Stock-Based Award, provided that such
Other Stock-Based Award is based on the appreciation in value of a share of
Common Stock in excess of an amount equal to at least the Fair Market Value of
the Common Stock on the date such Other Stock-Based Award is granted.
 
D.        “Award” means any award under this Plan of any Stock Option, Stock
Appreciation Right, Restricted Stock, Performance Share, Other Stock-Based Award
or Performance-Based Cash Awards. All Awards shall be granted by, confirmed by,
and subject to the terms of, a written agreement executed by the Company and the
Participant.
 
E.        “Board” means the Board of Directors of the Company.
 
F.        “Cause” means with respect to a Participant’s Termination of
Employment or Termination of Consultancy from and after the date hereof, the
following: (a) in the case where there is no employment agreement, consulting
agreement, change in control agreement or similar agreement in effect between
the Company or an Affiliate and the Participant at the time of the grant of the
Award (or where there is such an agreement but it does not define “cause” (or
words of like import)), termination due to: (i) a Participant’s conviction of,
or plea of guilty or nolo contendere to, a felony; (ii) perpetration by a
Participant of an illegal act, or fraud which could cause significant economic
injury to the Company; (iii) continuing willful and deliberate failure by the
Participant to perform the Participant’s duties in any material respect,
provided that the Participant is given notice and an opportunity to effectuate a
cure as determined by the Committee; or (iv) a Participant’s willful misconduct
with regard to the Company that could have a material adverse effect on the
Company; or (b) in the case where there is an employment agreement, consulting
agreement, change in control agreement or similar agreement in effect between
the Company or an Affiliate and the Participant at the time of the grant of the
Award that defines “cause” (or words of like import), “cause” as defined under
such agreement; provided, however, that with regard to any agreement under which
the definition of “cause” only applies on occurrence of a change in control,
such definition of “cause” shall not apply until a change in control actually
takes place and then only with regard to a termination thereafter. With respect
to a Participant’s Termination of Directorship, “cause” means an act or failure
to act that constitutes cause for removal of a director under applicable Florida
law.
 
 
9

--------------------------------------------------------------------------------

 
 
G.        “Change in Control” has the meaning set forth in Section 13.2 of the
Plan.
 
H.        “Change in Control Price” has the meaning set forth in Section 13.1 of
the Plan.
 
I.        “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to any section of the Code shall also be a reference to any successor
provision and any Treasury Regulation promulgated thereunder.
 
J.        “Committee” means: (a) with respect to the application of this Plan to
Eligible Employees and Consultants, a committee or subcommittee of the Board
appointed from time to time by the Board, which committee or subcommittee shall
consist of two or more non-employee directors, each of whom shall be (i) a
“non-employee director” as defined in Rule 16b-3; (ii) to the extent required by
Section 162(m) of the Code, an “outside director” as defined under Section
162(m) of the Code; and (iii) an “independent director” for purposes of the
applicable stock exchange rules; and (b) with respect to the application of this
Plan to Non-Employee Directors, the Board. To the extent that no Committee
exists that has the authority to administer this Plan, the functions of the
Committee shall be exercised by the Board. If for any reason the appointed
Committee does not meet the requirements of Rule 16b-3 or Section 162(m) of the
Code, such noncompliance shall not affect the validity of Awards, grants,
interpretations or other actions of the Committee.
 
K.        “Common Stock” means the common stock, $0.0001 par value per share, of
the Company.
 
L.        “Company” means CodeSmart Holdings, Inc., a Florida corporation, and
its successors by operation of law.
 
M.        “Consultant” means any individual or entity who provides bona fide
consulting or advisory services to the Company or its Affiliates pursuant to a
written agreement, which are not in connection with the offer and sale of
securities in a capital-raising transaction.
 
N.        “Disability” means with respect to a Participant’s Termination, a
permanent and total disability as defined in Section 22(e)(3) of the Code. A
Disability shall only be deemed to occur at the time of the determination by the
Committee of the Disability. Notwithstanding the foregoing, for Awards that are
subject to Section 409A of the Code, Disability shall mean that a Participant is
disabled under Section 409A(a)(2)(C)(i) or (ii) of the Code.
 
O.        “Effective Date” means the effective date of this Plan as defined in
Article XVII.
 
P.        “Eligible Employees” means each employee of the Company or an
Affiliate.
 
Q.        “Exchange Act” means the Securities Exchange Act of 1934, as amended.
Any references to any section of the Exchange Act shall also be a reference to
any successor provision.
 
R.        “Fair Market Value” means, unless otherwise required by any applicable
provision of the Code or any regulations issued thereunder, as of any date and
except as provided below, the last sales price reported for the Common Stock on
the applicable date: (a) as reported on the principal national securities
exchange in the United States on which it is then traded, or (b) if the Common
Stock is not traded, listed or otherwise reported or quoted, the Committee shall
determine in good faith the Fair Market Value in whatever manner it considers
appropriate taking into account the requirements of Section 409A of the Code.
For purposes of the grant of any Award, the applicable date shall be the trading
day immediately prior to the date on which the Award is granted. For purposes of
the exercise of any Award, the applicable date shall be the date a notice of
exercise is received by the Committee or, if not a day on which the applicable
market is open, the next day that it is open.
 
 
10

--------------------------------------------------------------------------------

 
 
S.        “Family Member” means “family member” as defined in Section A.1.(5) of
the general instructions of Form S-8.
 
T.        “GAAP” has the meaning set forth in Section 11.2(c)(ii).
 
U.        “Incentive Stock Option” means any Stock Option awarded to an Eligible
Employee of the Company, its Subsidiaries and its Parent (if any) under this
Plan intended to be and designated as an “Incentive Stock Option” within the
meaning of Section 422 of the Code.
 
V.        “Non-Employee Director” means a director of the Company who is not an
active employee of the Company or an Affiliate.
 
W.      “Non-Qualified Stock Option” means any Stock Option awarded under this
Plan that is not an Incentive Stock Option.
 
X.        “Other Stock-Based Award” means an Award under Article X of this Plan
that is valued in whole or in part by reference to, or is payable in or
otherwise based on, Common Stock, including, without limitation, a restricted
stock unit or an Award valued by reference to an Affiliate.
 
Y.        “Parent” means any parent corporation of the Company within the
meaning of Section 424(e) of the Code.
 
Z.        “Participant” means an Eligible Employee, Non-Employee Director or
Consultant to whom an Award has been granted pursuant to the Plan.
 
AA.     “Performance-Based Cash Award” means a cash Award under Article XI of
this Plan that is payable or otherwise based on the attainment of certain
pre-established performance goals during a Performance Period.
 
BB.     “Performance Goals” mean such performance goals as determined in writing
by the Committee.
 
CC.     “Performance Period” means the duration of the period during which
receipt of an Award is subject to the satisfaction of performance criteria, such
period as determined by the Committee in its sole discretion.
 
DD.     “Performance Share” means an Award made pursuant to Article IX of this
Plan of the right to receive Common Stock or cash of an equivalent value at the
end of a specified Performance Period.
 
EE.      “Person” means any individual, corporation, partnership, limited
liability company, firm, joint venture, association, joint-stock company, trust,
incorporated organization, governmental or regulatory or other entity.
 
FF.      “Plan” means this CodeSmart Holdings, Inc. 2013 Stock Incentive Plan,
as amended from time to time.
 
GG.    “Reference Stock Option” has the meaning set forth in Section 7.1 of the
Plan.
 
 
11

--------------------------------------------------------------------------------

 
 
HH.    “Restricted Stock” means an Award of shares of Common Stock under this
Plan that is subject to restrictions under Article VIII.
 
II.        “Restriction Period” has the meaning set forth in Subsection 8.3(a)
of the Plan.
 
JJ.      “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act
as then in effect or any successor provision.
 
KK.    “Section 162(m) of the Code” means the exception for performance-based
compensation under Section 162(m) of the Code and any applicable Treasury
regulations thereunder.
 
LL.     “Section 409A of the Code” means the nonqualified deferred compensation
rules under Section 409A of the Code and any applicable Treasury regulations
thereunder.
 
MM.“Securities Act” means the Securities Act of 1933, as amended and all rules
and regulations promulgated thereunder. Any reference to any section of the
Securities Act shall also be a reference to any successor provision.
 
NN.    “Stock Appreciation Right” means the right pursuant to an Award granted
under Article VII. A Tandem Stock Appreciation Right shall mean the right to
surrender to the Company all (or a portion) of a Stock Option in exchange for
cash or a number of shares of Common Stock (as determined by the Committee, in
its sole discretion, on the date of grant) equal to the difference between (a)
the Fair Market Value on the date such Stock Option (or such portion thereof) is
surrendered, of the Common Stock covered by such Stock Option (or such portion
thereof), and (b) the aggregate exercise price of such Stock Option (or such
portion thereof). A Non-Tandem Stock Appreciation Right shall mean the right to
receive cash or a number of shares of Common Stock (as determined by the
Committee, in its sole discretion, on the date of grant) equal to the difference
between (i) the Fair Market Value of a share of Common Stock on the date such
right is exercised, and (ii) the aggregate exercise price of such right,
otherwise than on surrender of a Stock Option.
 
OO.    “Stock Option” or “Option” means any option to purchase shares of Common
Stock granted to Eligible Employees, Non-Employee Directors or Consultants
granted pursuant to Article VI of the Plan.
 
PP.     “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code.
 
QQ.    “Ten Percent Stockholder” means a person owning stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company, its Subsidiaries or its Parent.
 
RR.    “Termination” means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable.
 
SS.     “Termination of Consultancy” means: (a) that the Consultant is no longer
acting as a consultant to the Company or an Affiliate; or (b) when an entity
which is retaining a Participant as a Consultant ceases to be an Affiliate
unless the Participant otherwise is, or thereupon becomes, a Consultant to the
Company or another Affiliate at the time the entity ceases to be an Affiliate.
In the event that a Consultant becomes an Eligible Employee or a Non-Employee
Director upon the termination of his or her consultancy, unless otherwise
determined by the Committee, in its sole discretion, no Termination of
Consultancy shall be deemed to occur until such time as such Consultant is no
longer a Consultant, an Eligible Employee or a Non-Employee Director.
Notwithstanding the foregoing, the Committee may, in its sole discretion,
otherwise define Termination of Consultancy in the Award agreement or, if no
rights of a Participant are reduced, may otherwise define Termination of
Consultancy thereafter.
 
 
12

--------------------------------------------------------------------------------

 
 
TT.     “Termination of Directorship” means that the Non-Employee Director has
ceased to be a director of the Company; except that if a Non-Employee Director
becomes an Eligible Employee or a Consultant upon the termination of his or her
directorship, his or her ceasing to be a director of the Company shall not be
treated as a Termination of Directorship unless and until the Participant has a
Termination of Employment or Termination of Consultancy, as the case may be.
 
UU.     “Termination of Employment” means: (a) a termination of employment (for
reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (b) when an
entity which is employing a Participant ceases to be an Affiliate, unless the
Participant otherwise is, or thereupon becomes, employed by the Company or
another Affiliate at the time the entity ceases to be an Affiliate. In the event
that an Eligible Employee becomes a Consultant or a Non-Employee Director upon
the termination of his or her employment, unless otherwise determined by the
Committee, in its sole discretion, no Termination of Employment shall be deemed
to occur until such time as such Eligible Employee is no longer an Eligible
Employee, a Consultant or a Non-Employee Director. Notwithstanding the
foregoing, the Committee may, in its sole discretion, otherwise define
Termination of Employment in the Award agreement or, if no rights of a
Participant are reduced, may otherwise define Termination of Employment
thereafter.
 
VV.    “Transfer” means: (a) when used as a noun, any direct or indirect
transfer, sale, assignment, pledge, hypothecation, encumbrance or other
disposition (including the issuance of equity in a Person), whether for value or
no value and whether voluntary or involuntary (including by operation of law),
and (b) when used as a verb, to directly or indirectly transfer, sell, assign,
pledge, encumber, charge, hypothecate or otherwise dispose of (including the
issuance of equity in a Person) whether for value or for no value and whether
voluntarily or involuntarily (including by operation of law). “Transferred” and
“Transferrable” shall have a correlative meaning
 
 
13

--------------------------------------------------------------------------------

 
 
QUALIFIED STOCK OPTION AGREEMENT


Under The
CodeSmart Holdings, Inc. Stock Incentive Plan


AGREEMENT (“Agreement”), dated _____________, 20__ by and between CodeSmart
Holdings, Inc., a Florida corporation (the “Company”), and _______________ (the
“Participant”).
 
Preliminary Statement
 
The Board of Directors of the Company (the “Board”) has appointed a committee
(the “Committee”) to administer the CodeSmart Holdings, Inc. 2013 Stock
Incentive Plan (the “Plan”), has authorized this grant of a qualified stock
option (the “Option”) on _______, 20___ (the “Grant Date”) to purchase the
number of shares of the Company’s common stock, par value $0.0001 per share (the
“Common Stock”) set forth below to the Participant, as a Eligible Employee of
the Company (collectively, the Company and all Subsidiaries and Parents of the
Company shall be referred to as the “Employer”).
 
Unless otherwise indicated, any capitalized term used but not defined herein
shall have the meaning ascribed to such term in the Plan. For the convenience of
the Participant, capitalized terms used but not defined herein and defined in
the Plan have been set forth hereto in Schedule A. A copy of the Plan has been
delivered to the Participant. By signing and returning this Agreement, the
Participant (i) acknowledges having received and read a copy of the Plan and
this Agreement, (ii) agrees to comply with the Plan, this Agreement and all
applicable laws and regulations, (iii) acknowledges that the Company has not
provided any tax advice to the Participant regarding the grant or future
exercise of the Option or the subsequent sale or transfer of shares of Common
Stock issuable hereunder, and (iv) understands that the Participant should
consult with the Participant’s personal financial, accounting and tax advisors
regarding the same to the extent the Participant deems necessary.
 
Accordingly, the parties hereto agree as follows:


1.        Grant of Option. The Company hereby grants to Optionee, an Option to
purchase _________shares (“Shares”) of its Common Stock in the manner and
subject to the conditions provided hereinafter. This Option is intended to
qualify as an Incentive Stock Option.


2.         Vesting and Exercise.


(a)       The Shares underlying the Option shall vest at the time of and shall
have an exercise price (the “Option Exercise Price”) as set forth in Exhibit A
attached hereto, which is the Fair Market Value or higher of a share of Common
Stock on the Grant Date, or 110% of such Fair Market Value in the case of a Ten
Percent Stockholder as provided in Code Section 422. The Option shall vest
proportionately in the periods prior to each vesting date. To the extent that
the Option has become vested and is exercisable as provided herein, the Option
may thereafter be exercised by the Participant, in whole or in part, at any time
or from time to time prior to the expiration of the Option as provided herein
and in accordance with Sections 6.3(c) and 6.3(d) of the Plan, including,
without limitation, by the filing of any written form of exercise notice as may
be required by the Committee and payment in full of the Option Exercise Price
multiplied by the number of shares of Common Stock underlying the portion of the
Option exercised. Upon expiration of the Option, the Option shall be canceled
and no longer exercisable.


(b)      (i)   At the election of the Optionee and with the approval of the
Committee, all or any part of the Option that has vested and have not been
earlier terminated may be exercised in lieu of making the cash payment to the
Company of the aggregate Option Exercise Price by electing instead to receive
upon such exercise the “Net Number” of shares of Common Stock determined
according to the following formula (“Cashless Exercise”):
 
Net Number = (A x (B - C))/B
 
 
14

--------------------------------------------------------------------------------

 
 
(ii)     For purposes of the foregoing formula:
A = the total number shares with respect to which the Option is then being
exercised.
B = the last reported sale price (as reported by Bloomberg) of the Common Stock
on the trading day immediately preceding the date of the date of receipt by the
Company of the exercise representation letter attached hereto as Exhibit B (the
“Exercise Representation Letter”).
C = the Option Exercise Price then in effect at the time of such exercise.
 
3.       Time of Exercise of Option. Any portion of the Option which has vested
may be exercised; provided, however, no portion of the Option may be exercised 5
years after their respective date of vesting (“Vesting Expiration Date”) and any
portion of the Option that has not been exercised on or prior to the Vesting
Expiration Date shall be automatically forfeited and of no further effect
without any action by the Company or the Committee (a “Vesting Expiration”).


4         Method of Exercise. All or a portion of the Option may be exercised by
payment of the Option Exercise Price in cash or Cashless Exercise by the
Optionee, unless another form of payment is authorized by the Committee. In the
event of payment of the Option Exercise Price by check, the Option shall not be
considered exercised until receipt of cleared funds by the Company upon deposit
of the check.


5.        Restrictions on Exercise and Delivery. Exercise of the Option, or any
portion thereof, shall be subject to the conditions set forth below as
determined by the Committee in its sole and absolute discretion:


(a)       the satisfaction of any withholding tax or other withholding
liabilities, is necessary or desirable as a condition of, or in connection with,
such exercise or the delivery or purchase of Shares pursuant thereto,


(b)       the listing, registration, or qualification of any Shares deliverable
upon such exercise is desirable or necessary, under any state or federal law, as
a condition of, or in connection with, such exercise or the delivery or purchase
of Shares pursuant thereto, or


(c)       the consent or approval of any regulatory body is necessary or
desirable as a condition of, or in connection with, such exercise or the
delivery or purchase of any Shares pursuant thereto,


then in any such event, such exercise shall not be effective unless such
withholding, listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Committee. Optionee shall execute such documents and take such other actions as
are required by the Committee to enable it to effect or obtain such withholding,
listing, registration, qualification, consent or approval. Neither the Company
nor any officer or director, or member of the Committee, shall have any
liability with respect to the non-issuance of any portion of the Shares on
exercise or failure to sell any Shares as the result of any suspensions of
exercisability imposed pursuant to this Section.


6.        Expiration of Option. Except as otherwise provided in this Agreement,
to the extent not previously exercised, the Option (or the relevant portion
thereof) shall terminate upon the first to occur of any of the following events
(the “Expiration Date”):



 
(a)
the dissolution or liquidation of the Company;
     
 
(b)
the date immediately preceding the tenth (10th) anniversary of the Grant date,
in the case of the Ten Percent Stockholder as provide in code Section 422;

 
 
15

--------------------------------------------------------------------------------

 
 
 
(c)
at the time of a breach by Optionee of any material provision of the Optionee’s
Employment Agreement with the Company or any other written agreement between the
Optionee and the Company; or
     
 
(d)
any portion of the Option that terminate pursuant to a Vesting Expiration.



7.        Termination of Service. If the Optionee’s employment terminates, any
portion of the Option which has vested shall expire on the earliest of the
following occasions (or such later date as the Committee may determine):


(a)   the Expiration Date;


(b)   the date three (3) months after the termination of the Optionee’s
employment for any reason other than for Cause (including Disability (as defined
in Section 22(e)(3) of the Internal Revenue Code), death and retirement);


(c)   the date of the Optionee’s termination of employment for Cause (as such
term is defined in the Optionee’s Employment Agreement with the Company).


After the date Optionee’s employment terminates, the Optionee (or in the case of
the Optionee’s death or Disability, the Optionee’s representative) may exercise
all or any portion of the Option which has vested at any time before its (i)
expiration under the preceding sentence or (ii) termination by operation of any
of the events in paragraph 5 hereof. When the Optionee’s employment terminates,
any portion of this Option which have not vested shall expire immediately
without any further action by the Committee or the Company.


8.        Assignability. This Option may not be sold, pledged, assigned or
transferred (except by will or the laws of descent and distribution) unless with
the written consent of the Company.


9.        Representation Letter. Upon exercise of all or any part of the Option,
the Optionee will deliver to the Company the Exercise Representation Letter
substantially the same as the one set forth on Exhibit B hereto, as such Exhibit
may be amended by the Committee from time to time. Optionee also agrees to make
such other representations as are deemed necessary or appropriate by the Company
and its counsel.


10.      Rights as Shareholder. Neither Optionee nor his or her executor,
administrator, heirs or legatees, shall be, or have any rights or privileges of
a shareholder of the Company in respect of the Shares unless and until
certificates representing such Shares shall have been issued in Optionee's name.


11.      No Right of Employment. Neither the grant nor exercise of any Option
nor anything in the Plan or this Agreement shall impose upon the Company any
obligation to employ or continue to employ any Optionee. The right of the
Company to terminate any employee shall not be diminished or affected because an
Option has been granted to such employee.
 
12.      Mandatory Arbitration. In the event of any dispute between the Company
and Optionee regarding this Agreement, the dispute and any issue as to the
arbitrability of such dispute, shall be settled to the exclusion of a court of
law, by arbitration in New York City, New York by a panel of three arbitrators
(each party shall choose one arbitrator and the third shall be chosen by the two
arbitrators so selected) in accordance with the Commercial Arbitration Rules of
the American Arbitration Association then in effect. The decision of a majority
of the arbitrators shall be final and binding upon the parties. All costs of the
arbitration and the fees of the arbitrators shall be allocated between the
parties as determined by a majority of the arbitrators, it being the intention
of the parties that the prevailing party in such a proceeding be made whole with
respect to its expenses.


 
16

--------------------------------------------------------------------------------

 
 
13.      The Company’s Rights. The existence of the Option shall not affect in
any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company's capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company's assets or business, or any other corporate act or proceeding, whether
of a similar character or otherwise.


14.      Optionee. Whenever the word “Optionee” is used in any provision of this
Agreement under circumstances where the provision should logically be construed,
as determined by the Committee, to apply to the estate, personal representative,
beneficiary to whom the Option or Shares may be transferred by will or by the
laws of descent and distribution, or another permitted transferee, the word
“Optionee” shall be deemed to include such person.


15    .  Conformity with Plan. This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan.
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. In the event of any ambiguity in this
Agreement or any matters as to which this Agreement is silent, the Plan shall
govern. A copy of the Plan is provided to Optionee with this Agreement as
Exhibit C.


16.      Section 409A Compliance. To the extent applicable, the Board or the
Committee may at any time and from time to time amend, in whole or in part, any
or all of the provisions of this Agreement (in a manner determined by the Board
or Committee in its sole discretion) solely to comply with Section 409A of the
Code and the regulations promulgated thereunder, subject to the terms and
conditions of the Plan.


17.      Incentive Stock Option. Subject to the provisions of the Plan, this
Option is an Incentive Stock Option. To the extent the number of Shares exceeds
the limit set forth in Section 6.3 of the Plan, such Shares shall be deemed
granted pursuant to a Nonqualified Stock Option. Unless otherwise indicated by
the Participant in the notice of exercise, upon any exercise of this Option, the
number of exercised Shares that shall be deemed to be exercised pursuant to an
Incentive Stock Option shall equal the total number of Shares so exercised
multiplied by a fraction, (i) the numerator of which is the number of
unexercised Shares that could then be exercised pursuant to an Incentive Stock
Option and (ii) the denominator of which is the then total number of unexercised
Shares.


18.      Disqualifying Disposition. In the event that Common Stock acquired upon
exercise of this Option is disposed of by the Participant in a “Disqualifying
Disposition,” such Participant shall notify the Company in writing within thirty
(30) days after such disposition of the date and terms of such disposition. For
purposes hereof, “Disqualifying Disposition” shall mean a disposition of Common
Stock that is acquired upon the exercise of this Option (and that is not deemed
granted pursuant to a Nonqualified Stock Option under Section 17 hereof ) prior
to the expiration of either two years from the Grant Date of this Option or one
year from the transfer of shares to the Participant pursuant to the exercise of
this Option.


19.      Notices. All notices and other communications made or given pursuant to
this Agreement shall be in writing and shall be sufficiently made or given if
hand delivered or mailed by certified mail, addressed to the Optionee at the
address contained in the records of the Company, or addressed to the Committee,
care of the Company to the attention of its Corporate Secretary at its principal
office or, if the receiving party consents in advance, transmitted and received
via telecopy or via such other electronic transmission mechanism as may be
available to the parties.


 
17

--------------------------------------------------------------------------------

 
 
20.      Binding Effect. This Agreement shall be binding upon and inure to the
benefit of Optionee, his heirs and successors, and of the Company, its
successors and assigns.


21.      Governing Law. This Agreement shall be governed by the laws of the
State of Florida, without giving effect to principles of conflicts of laws.


22.      Descriptive Headings. Titles to Sections are solely for informational
purposes.


IN WITNESS WHEREOF, this Agreement is effective as of, and the date of grant
shall be _______ __, 20____.



 
MOXIAN GROUP HOLDINGS, INC.
a Florida corporation
 
 
 
By:
 
 
Its:
 
 
 
 
 
 
 
OPTIONEE
     
 
 
 
 
Print Name

 
 
18

--------------------------------------------------------------------------------

 
 
EXHIBIT A


VESTING SCHEDULE AND OPTION EXERCISE PRICE


Vesting Date
 
Exercise Price per Share
 
Number of Shares
                                       

 
 
19

--------------------------------------------------------------------------------

 
 
EXHIBIT B


______________, 20___
 
CodeSmart Holdings, Inc.


Re:Stock Option Exercise


To Whom It May Concern:


I (the “Optionee”) hereby exercise my right to purchase ________ shares of
common stock (the “Shares”) of CodeSmart Holdings, Inc., a Florida corporation
(the “Company”), pursuant to, and in accordance with, an option agreement dated
_______________, 20__ (the “Agreement”). As provided in such Agreement, I
deliver herewith payment as set forth in the Agreement in the amount of the
aggregate option exercise price. Please deliver to me at my address as set forth
above stock certificates representing the subject shares registered in my name.


The Optionee hereby represents and agrees as follows:


1.      The Optionee acknowledges receipt of a copy of the Agreement. The
Optionee has carefully reviewed the Agreement.


2.      The Optionee is a resident of __________.


3.      The Optionee represents and agrees that if the Optionee is an
“affiliate” (as defined in Rule 144 under the Securities Act of 1933) of the
Company at the time the Optionee desires to sell any of the Shares, the Optionee
will be subject to certain restrictions under, and will comply with all of the
requirements of, applicable federal and state securities laws.


The foregoing representations and warranties are given on ________ at
_____________________.


___  Optionee encloses a check in the amount of $ ______________ for the payment
of the aggregate amount of the Option Exercise Price.


___  Optionee elects a Cashless Exercise for __________Option Shares.
 
OPTIONEE:
 
__________________________________________
 
 
 
20

--------------------------------------------------------------------------------

 
 
Exhibit C


CodeSmart Holdings, Inc. 2013 Stock Incentive Plan
 
SCHEDULE A
 
The following terms used but not defined in the Agreement and defined in the
Plan have been provided below for the convenience of the Participant but are
qualified in their entirety by the full text of such terms in the Plan.
 
A.       “Acquisition Event” means a merger or consolidation in which the
Company is not the surviving entity, any transaction that results in the
acquisition of all or substantially all of the Company’s outstanding Common
Stock by a single person or entity or by a group of persons and/or entities
acting in concert, or the sale or transfer of all or substantially all of the
Company’s assets.
 
B.       “Affiliate” means each of the following: (a) any Subsidiary; (b) any
Parent; (c) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) which is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company; (d) any corporation,
trade or business (including, without limitation, a partnership or limited
liability company) which directly or indirectly controls 50% or more (whether by
ownership of stock, assets or an equivalent ownership interest or voting
interest) of the Company; and (e) any other entity in which the Company or any
of its Affiliates has a material equity interest and which is designated as an
“Affiliate” by resolution of the Committee; provided that the Common Stock
subject to any Award constitutes “service recipient stock” for purposes of
Section 409A of the Code or otherwise does not subject the Award to Section 409A
of the Code.
 
C.       “Appreciation Award” means any Award under this Plan of any Stock
Option, Stock Appreciation Right or Other Stock-Based Award, provided that such
Other Stock-Based Award is based on the appreciation in value of a share of
Common Stock in excess of an amount equal to at least the Fair Market Value of
the Common Stock on the date such Other Stock-Based Award is granted.
 
D.       “Award” means any award under this Plan of any Stock Option, Stock
Appreciation Right, Restricted Stock, Performance Share, Other Stock-Based Award
or Performance-Based Cash Awards. All Awards shall be granted by, confirmed by,
and subject to the terms of, a written agreement executed by the Company and the
Participant.
 
E.        “Board” means the Board of Directors of the Company.

F.        “Cause” means with respect to a Participant’s Termination of
Employment or Termination of Consultancy from and after the date hereof, the
following: (a) in the case where there is no employment agreement, consulting
agreement, change in control agreement or similar agreement in effect between
the Company or an Affiliate and the Participant at the time of the grant of the
Award (or where there is such an agreement but it does not define “cause” (or
words of like import)), termination due to: (i) a Participant’s conviction of,
or plea of guilty or nolo contendere to, a felony; (ii) perpetration by a
Participant of an illegal act, or fraud which could cause significant economic
injury to the Company; (iii) continuing willful and deliberate failure by the
Participant to perform the Participant’s duties in any material respect,
provided that the Participant is given notice and an opportunity to effectuate a
cure as determined by the Committee; or (iv) a Participant’s willful misconduct
with regard to the Company that could have a material adverse effect on the
Company; or (b) in the case where there is an employment agreement, consulting
agreement, change in control agreement or similar agreement in effect between
the Company or an Affiliate and the Participant at the time of the grant of the
Award that defines “cause” (or words of like import), “cause” as defined under
such agreement; provided, however, that with regard to any agreement under which
the definition of “cause” only applies on occurrence of a change in control,
such definition of “cause” shall not apply until a change in control actually
takes place and then only with regard to a termination thereafter. With respect
to a Participant’s Termination of Directorship, “cause” means an act or failure
to act that constitutes cause for removal of a director under applicable Florida
law.
 
 
21

--------------------------------------------------------------------------------

 
 
G.       “Change in Control” has the meaning set forth in Section 13.2 of the
Plan.
 
H.       “Change in Control Price” has the meaning set forth in Section 13.1 of
the Plan.
 
I.         “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to any section of the Code shall also be a reference to any successor
provision and any Treasury Regulation promulgated thereunder.
 
J.        “Committee” means: (a) with respect to the application of this Plan to
Eligible Employees and Consultants, a committee or subcommittee of the Board
appointed from time to time by the Board, which committee or subcommittee shall
consist of two or more non-employee directors, each of whom shall be (i) a
“non-employee director” as defined in Rule 16b-3; (ii) to the extent required by
Section 162(m) of the Code, an “outside director” as defined under Section
162(m) of the Code; and (iii) an “independent director” for purposes of the
applicable stock exchange rules; and (b) with respect to the application of this
Plan to Non-Employee Directors, the Board. To the extent that no Committee
exists that has the authority to administer this Plan, the functions of the
Committee shall be exercised by the Board. If for any reason the appointed
Committee does not meet the requirements of Rule 16b-3 or Section 162(m) of the
Code, such noncompliance shall not affect the validity of Awards, grants,
interpretations or other actions of the Committee.
 
K.       “Common Stock” means the common stock, $0.0001 par value per share, of
the Company.
 
L.        “Company” means CodeSmart Holdings, Inc., a Florida Corporation, and
its successors by operation of law.
 
M.       “Consultant” means any individual or entity who provides bona fide
consulting or advisory services to the Company or its Affiliates pursuant to a
written agreement, which are not in connection with the offer and sale of
securities in a capital-raising transaction.
 
N.       “Disability” means with respect to a Participant’s Termination, a
permanent and total disability as defined in Section 22(e)(3) of the Code. A
Disability shall only be deemed to occur at the time of the determination by the
Committee of the Disability. Notwithstanding the foregoing, for Awards that are
subject to Section 409A of the Code, Disability shall mean that a Participant is
disabled under Section 409A(a)(2)(C)(i) or (ii) of the Code.
 
O.       “Effective Date” means the effective date of this Plan as defined in
Article XVII.
 
P.        “Eligible Employees” means each employee of the Company or an
Affiliate.
 
Q.       “Exchange Act” means the Securities Exchange Act of 1934, as amended.
Any references to any section of the Exchange Act shall also be a reference to
any successor provision.
 
 
22

--------------------------------------------------------------------------------

 
 
R.       “Fair Market Value” means, unless otherwise required by any applicable
provision of the Code or any regulations issued thereunder, as of any date and
except as provided below, the last sales price reported for the Common Stock on
the applicable date: (a) as reported on the principal national securities
exchange in the United States on which it is then traded, or (b) if the Common
Stock is not traded, listed or otherwise reported or quoted, the Committee shall
determine in good faith the Fair Market Value in whatever manner it considers
appropriate taking into account the requirements of Section 409A of the Code.
For purposes of the grant of any Award, the applicable date shall be the trading
day immediately prior to the date on which the Award is granted. For purposes of
the exercise of any Award, the applicable date shall be the date a notice of
exercise is received by the Committee or, if not a day on which the applicable
market is open, the next day that it is open.
 
S.        “Family Member” means “family member” as defined in Section A.1.(5) of
the general instructions of Form S-8.
 
T.        “GAAP” has the meaning set forth in Section 11.2(c)(ii).
 
U.        “Incentive Stock Option” means any Stock Option awarded to an Eligible
Employee of the Company, its Subsidiaries and its Parent (if any) under this
Plan intended to be and designated as an “Incentive Stock Option” within the
meaning of Section 422 of the Code.
 
V.       “Non-Employee Director” means a director of the Company who is not an
active employee of the Company or an Affiliate.
 
W.      “Non-Qualified Stock Option” means any Stock Option awarded under this
Plan that is not an Incentive Stock Option.
 
X.       “Other Stock-Based Award” means an Award under Article X of this Plan
that is valued in whole or in part by reference to, or is payable in or
otherwise based on, Common Stock, including, without limitation, a restricted
stock unit or an Award valued by reference to an Affiliate.


Y.        “Parent” means any parent corporation of the Company within the
meaning of Section 424(e) of the Code.
 
Z.        “Participant” means an Eligible Employee, Non-Employee Director or
Consultant to whom an Award has been granted pursuant to the Plan.
 
AA.    “Performance-Based Cash Award” means a cash Award under Article XI of
this Plan that is payable or otherwise based on the attainment of certain
pre-established performance goals during a Performance Period.
 
BB.    “Performance Goals” mean such performance goals as determined in writing
by the Committee.
 
CC.    “Performance Period” means the duration of the period during which
receipt of an Award is subject to the satisfaction of performance criteria, such
period as determined by the Committee in its sole discretion.
 
DD.    “Performance Share” means an Award made pursuant to Article IX of this
Plan of the right to receive Common Stock or cash of an equivalent value at the
end of a specified Performance Period.
 
EE.      “Person” means any individual, corporation, partnership, limited
liability company, firm, joint venture, association, joint-stock company, trust,
incorporated organization, governmental or regulatory or other entity.
 
 
23

--------------------------------------------------------------------------------

 
 
FF.      “Plan” means this CodeSmart Holdings, Inc. 2013 Stock Incentive Plan,
as amended from time to time.
 
GG.    “Reference Stock Option” has the meaning set forth in Section 7.1 of the
Plan.
 
HH.    “Restricted Stock” means an Award of shares of Common Stock under this
Plan that is subject to restrictions under Article VIII.
 
II.        “Restriction Period” has the meaning set forth in Subsection 8.3(a)
of the Plan.
 
JJ.      “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act
as then in effect or any successor provision.
 
KK.    “Section 162(m) of the Code” means the exception for performance-based
compensation under Section 162(m) of the Code and any applicable Treasury
regulations thereunder.
 
LL.     “Section 409A of the Code” means the nonqualified deferred compensation
rules under Section 409A of the Code and any applicable Treasury regulations
thereunder.

MM.   “Securities Act” means the Securities Act of 1933, as amended and all
rules and regulations promulgated thereunder. Any reference to any section of
the Securities Act shall also be a reference to any successor provision.
 
NN.    “Stock Appreciation Right” means the right pursuant to an Award granted
under Article VII. A Tandem Stock Appreciation Right shall mean the right to
surrender to the Company all (or a portion) of a Stock Option in exchange for
cash or a number of shares of Common Stock (as determined by the Committee, in
its sole discretion, on the date of grant) equal to the difference between (a)
the Fair Market Value on the date such Stock Option (or such portion thereof) is
surrendered, of the Common Stock covered by such Stock Option (or such portion
thereof), and (b) the aggregate exercise price of such Stock Option (or such
portion thereof). A Non-Tandem Stock Appreciation Right shall mean the right to
receive cash or a number of shares of Common Stock (as determined by the
Committee, in its sole discretion, on the date of grant) equal to the difference
between (i) the Fair Market Value of a share of Common Stock on the date such
right is exercised, and (ii) the aggregate exercise price of such right,
otherwise than on surrender of a Stock Option.
 
OO.    “Stock Option” or “Option” means any option to purchase shares of Common
Stock granted to Eligible Employees, Non-Employee Directors or Consultants
granted pursuant to Article VI of the Plan.
 
PP.     “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code.
 
QQ.    “Ten Percent Stockholder” means a person owning stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company, its Subsidiaries or its Parent.
 
RR.    “Termination” means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable.
 
 
24

--------------------------------------------------------------------------------

 
 
SS.     “Termination of Consultancy” means: (a) that the Consultant is no longer
acting as a consultant to the Company or an Affiliate; or (b) when an entity
which is retaining a Participant as a Consultant ceases to be an Affiliate
unless the Participant otherwise is, or thereupon becomes, a Consultant to the
Company or another Affiliate at the time the entity ceases to be an Affiliate.
In the event that a Consultant becomes an Eligible Employee or a Non-Employee
Director upon the termination of his or her consultancy, unless otherwise
determined by the Committee, in its sole discretion, no Termination of
Consultancy shall be deemed to occur until such time as such Consultant is no
longer a Consultant, an Eligible Employee or a Non-Employee Director.
Notwithstanding the foregoing, the Committee may, in its sole discretion,
otherwise define Termination of Consultancy in the Award agreement or, if no
rights of a Participant are reduced, may otherwise define Termination of
Consultancy thereafter.
 
TT.     “Termination of Directorship” means that the Non-Employee Director has
ceased to be a director of the Company; except that if a Non-Employee Director
becomes an Eligible Employee or a Consultant upon the termination of his or her
directorship, his or her ceasing to be a director of the Company shall not be
treated as a Termination of Directorship unless and until the Participant has a
Termination of Employment or Termination of Consultancy, as the case may be.
 
UU.    “Termination of Employment” means: (a) a termination of employment (for
reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (b) when an
entity which is employing a Participant ceases to be an Affiliate, unless the
Participant otherwise is, or thereupon becomes, employed by the Company or
another Affiliate at the time the entity ceases to be an Affiliate. In the event
that an Eligible Employee becomes a Consultant or a Non-Employee Director upon
the termination of his or her employment, unless otherwise determined by the
Committee, in its sole discretion, no Termination of Employment shall be deemed
to occur until such time as such Eligible Employee is no longer an Eligible
Employee, a Consultant or a Non-Employee Director. Notwithstanding the
foregoing, the Committee may, in its sole discretion, otherwise define
Termination of Employment in the Award agreement or, if no rights of a
Participant are reduced, may otherwise define Termination of Employment
thereafter.
 
VV.    “Transfer” means: (a) when used as a noun, any direct or indirect
transfer, sale, assignment, pledge, hypothecation, encumbrance or other
disposition (including the issuance of equity in a Person), whether for value or
no value and whether voluntary or involuntary (including by operation of law),
and (b) when used as a verb, to directly or indirectly transfer, sell, assign,
pledge, encumber, charge, hypothecate or otherwise dispose of (including the
issuance of equity in a Person) whether for value or for no value and whether
voluntarily or involuntarily (including by operation of law). “Transferred” and
“Transferrable” shall have a correlative meaning.
 
 
25

--------------------------------------------------------------------------------